EXHIBIT 10.21

GROUND SUBLEASE

1. BASIC TERMS. This Section 1 contains the Basic Terms of this Ground Sublease
(the “Lease”) between Landlord and Tenant, named below. Other Sections of the
Lease referred to in this Section 1 explain and define the Basic Terms and are
to be read in conjunction with the Basic Terms.

 

  1.1. Effective Date of Lease: October 3, 2008

 

  1.2. Landlord: First Industrial, L.P., a Delaware limited partnership

 

  1.3. Tenant: ADESA Atlanta, LLC, a New Jersey limited liability company

 

  1.4. Guarantor: KAR Holdings, Inc., a Delaware corporation

 

  1.5. Premises: Approximately 284.34 acres of land legally described on Exhibit
A attached hereto on which certain buildings and other improvements are located
(all buildings and improvements, of any nature whatsoever are collectively
referred to as the “Improvements”).

 

  1.6. Lease Term: Twenty (20) years (“Term”), commencing October 3, 2008
(“Commencement Date”) and ending, subject to Sections 2.5, 18 and 21 below, on
October 3, 2028 (“Expiration Date”). In the event that Tenant timely and
properly exercises either or both Renewal Options (as defined below), then for
purposes of this Lease, any reference to the Term shall mean the term of this
Lease, as so extended to include either or both of the Renewal Terms (as defined
below), as applicable.

 

  1.7. Permitted Uses: Subject to (a) Section 4.1, (b) applicable zoning
restrictions, and (c) any applicable private restrictions encumbering the
Premises, any lawful purposes; provided, however, that if Tenant desires to use
the Premises for any use other than the current use as of the date hereof
including (which current use includes, but is not limited to, storage and
auction of automobiles, trucks, recreational vehicles and boats, whether damaged
or undamaged, and providing services to such vehicles in body shops, detail
shops and mechanicals shops located at the Premises), then Tenant must first
obtain Landlord’s consent, which consent shall not be withheld, conditioned or
delayed unless such use creates a nuisance (e.g., by excessive production or
emission of objectionable or unpleasant odors, smoke, dust, gas, light, noise or
vibrations) or materially increases the risk of environmental contamination.

 

  1.8. Tenant’s Broker: None

 

  1.9. Security/Damage Deposit: $-0-.

 

  1.10. Exhibits to Lease: The following exhibits are attached to and made a
part of this Lease. Exhibit A (Legal Description); Exhibit B (Tenant Operations
Inquiry Form); Exhibit C (Broom Clean Condition and Repair Requirements),
Exhibit D (Other Leases); Exhibit E (Intentionally Omitted); Exhibit F
(Intentionally Omitted); Exhibit G (Memorandum of Ground Lease); and Exhibit H
(Schedule of Required Insurance).

2. LEASE OF PREMISES; RENT.

2.1. Lease of Premises for Lease Term. Landlord hereby leases the Premises to
Tenant, and Tenant hereby rents the Premises from Landlord, for the Term and
subject to the conditions of this Lease. On the Commencement Date, Landlord and
Tenant shall record a Memorandum of Ground Lease in the form attached hereto as
Exhibit G.



--------------------------------------------------------------------------------

2.2. Types of Rental Payments. Tenant shall pay net base rent to Landlord in
monthly installments, in advance, on the first day of each and every calendar
month during the Term of this Lease (the “Base Rent”) in the amounts and for the
periods as set forth below:

Rental Payments

 

Lease Period

  Annual Base
Rent   Monthly Base
Rent Year 1   $ 647,965   $ 53,997 Year 2   $ 647,965   $ 53,997 Year 3   $
687,426   $ 57,286 Year 4   $ 687,426   $ 57,286 Year 5   $ 729,291   $ 60,774
Year 6   $ 729,291   $ 60,774 Year 7   $ 773,704   $ 64,475 Year 8   $ 773,704  
$ 64,475 Year 9   $ 820,823   $ 68,402 Year 10   $ 820,823   $ 68,402 Year 11  
$ 870,811   $ 72,568 Year 12   $ 870,811   $ 72,568 Year 13   $ 923,844   $
76,987 Year 14   $ 923,844   $ 76,987 Year 15   $ 980,106   $ 81,676 Year 16   $
980,106   $ 81,676 Year 17   $ 1,039,794   $ 86,650 Year 18   $ 1,039,794   $
86,650 Year 19   $ 1,103,118   $ 91,927 Year 20   $ 1,103,118   $ 91,927

Tenant shall also pay all Operating Expenses (defined below) and any other
amounts owed by Tenant hereunder (collectively, “Additional Rent”). In the event
any monthly installment of Base Rent or Additional Rent, or both, is not paid
within ten (10) days of the date when due, a late charge in an amount equal to
5% of the then-delinquent installment of Base Rent and/or Additional Rent (the
“Late Charge”; the Late Charge, Default Interest, as defined in Section 21.3
below, Base Rent and Additional Rent shall collectively be referred to as
“Rent”) shall be paid by Tenant to Landlord. Landlord and Tenant agree that
(a) such Late Charge and Default Interest are intended to compensate Landlord
for additional administrative charges and other damages incurred by Landlord on
account of such late payment and do not constitute a penalty, (b) the actual
damages to be suffered by Landlord in the event of a late payment of Rent shall
be difficult, if not impossible, to ascertain, and (c) that such Late Charge and
Default Interest are a reasonable estimate of such charges and damages. Tenant
shall deliver all Rent payments to Landlord at: c/o First Industrial, L.P, P.O.
Box 905654, Charlotte, North Carolina 28290-5654, or if sent by overnight
courier, First Industrial, L.P., JP Morgan Chase, 806 Tyvola Road, Suite 108,
Charlotte, North Carolina 28217, Attn: FILP Lockbox 905654 (or to such other
entity designated as Landlord’s management agent, if any, and if Landlord so
appoints such a management agent, the “Agent”), or pursuant to such other
directions as Landlord shall designate in this Lease or otherwise to Tenant not
less than thirty (30) days in advance in writing.

2.3. Covenants Concerning Rental Payments; Initial and Final Rent Payments.
Tenant shall pay the Rent promptly when due, without notice (except as otherwise
expressly and specifically set forth herein) or demand, and without any
abatement, deduction or setoff. No payment by Tenant, or receipt or acceptance
by Agent or Landlord, of a lesser amount than the correct Rent shall be deemed
to be other than a payment on account, nor shall any endorsement or statement on
any check or letter accompanying any payment be deemed an accord or
satisfaction, and Agent or Landlord may accept such payment without prejudice to
its

 

2



--------------------------------------------------------------------------------

right to recover the balance due or to pursue any other remedy available to
Landlord. If the Commencement Date occurs on a day other than the first day of a
calendar month, the Rent due for the first calendar month of the Term shall be
prorated on a per diem basis (based on a 360 day, 12 month year) and paid to
Landlord on the Commencement Date, and the Term will be extended to terminate on
the last day of the calendar month in which the Expiration Date stated in
Section 1.6 occurs.

2.4. Net Lease; Nonterminability.

2.4.1. This Lease is a complete “net lease,” and Tenant’s obligations arising or
accruing during the Term of this Lease to pay all Base Rent, Additional Rent,
and all other payments hereunder required to be made by Tenant shall be absolute
and unconditional, and Tenant shall pay all Base Rent, Additional Rent and all
other payments required to be made by Tenant under this Lease without notice
(except as otherwise expressly and specifically set forth herein), demand,
counterclaim, set-off, deduction, or defense; without abatement, suspension,
deferment, diminution or reduction; and free from any charges, assessments,
impositions, expenses or deductions of any and every kind of and nature
whatsoever. The obligations of Landlord under this Lease are independent of
Tenant’s obligations hereunder. All costs, expenses and obligations of every
kind and nature whatsoever relating to the Premises and the appurtenances
thereto and the use and occupancy thereof that may arise or become due during
the Term (whether or not the same shall become payable during the Term of this
Lease or thereafter) shall be paid by Tenant, and Landlord is not responsible
for any costs, charges, expenses or outlays of any nature whatsoever arising
during the Term from or relating to the Premises or the use or occupancy
thereof. All of Landlord, Landlord’s mortgagee or lender, Agent and their
respective employees, shareholders, officers, directors, members, managers,
trustees, partners or principals, disclosed or undisclosed, and all of their
respective successors and assigns (hereinafter collectively referred to,
inclusive of Landlord, as the “Indemnitees” and each individually as an
“Indemnitee”), are and shall be indemnified and saved harmless as provided
below. The willful misconduct or gross negligence of any of the Indemnitees
shall not be imputed to (x) Landlord’s mortgagee or lender and the Indemnitees
of such mortgagee or lender or (y) any other Indemnitee not actually responsible
for, or the cause of, such misconduct or gross negligence. Tenant assumes the
sole responsibility during the Term for the condition, use, operation, repair,
maintenance, replacement of any and all components and systems of, and the
underletting and management of, the Premises. Tenant shall and hereby does
indemnify, defend and hold the Indemnitees harmless from and against any and all
Losses (defined below) actually incurred by any or all of the Indemnitees with
respect to, and to the extent of, matters that arise or accrue with respect to
the Term of this Lease and in connection with any or all of the ownership,
maintenance, repair and operation of the Premises (whether or not the same shall
become payable during the Term); and the Indemnitees shall have no
(a) responsibility in respect thereof and (b) liability for damage to the
property of Tenant or any subtenant of Tenant on any account or for any reason
whatsoever, except in the event of (and then only to the extent of) such
Indemnitee’s respective willful misconduct or gross negligence. The preceding
indemnity shall survive the expiration or termination of this Lease. It is the
purpose and intention of the parties to this Lease that the Base Rent due
hereunder shall be absolutely net to the Landlord and Landlord shall have no
obligation or responsibility, of any nature whatsoever, to perform any tenant
improvements; to provide any services; or to perform any repairs, maintenance or
replacements in, to, at, on or under the Premises, whether for the benefit of
Tenant or any other party.

2.4.2. Except as otherwise expressly provided in Sections 18 and 21 of this
Lease, this Lease shall not terminate, nor shall Tenant have any right to
terminate this Lease or to be released or discharged from any obligations or
liabilities hereunder for any reason, including, without limitation: (i) any
damage to or destruction of the Premises; (ii) any restriction, deprivation
(including eviction) or prevention of, or any interference with, any use or the
occupancy of the Premises (whether due to any default in, or failure of,
Landlord’s title to the Premises or otherwise); (iii) any condemnation,
requisition or other taking or sale of the use, occupancy or title of or to the
Premises; (iv) any action, omission or breach on the part of Landlord under this
Lease or any other agreement between Landlord

 

3



--------------------------------------------------------------------------------

and Tenant; (v) the inadequacy or failure of the description of the Premises to
demise and let to Tenant the property intended to be leased hereby; (vi) any
sale or other disposition of the Premises by Landlord; (vii) the impossibility
or illegality of performance by Landlord or Tenant or both; (viii) any action of
any court, administrative agency or other governmental authority; or (ix) any
other cause, whether similar or dissimilar to the foregoing, any present or
future law notwithstanding. Nothing in this paragraph shall be construed as an
agreement by Tenant to perform any illegal act or to violate the order of any
court, administrative agency or other governmental authority.

2.4.3. Tenant will remain obligated under this Lease in accordance with its
terms, and will not take any action to terminate (except in accordance with the
provisions of Section 18 of this Lease), rescind or avoid this Lease for any
reason, notwithstanding any bankruptcy, insolvency, reorganization, liquidation,
dissolution or other proceeding affecting Landlord or any assignee of Landlord,
or any action with respect to this Lease that may be taken by any receiver,
trustee or liquidator or by any court. Tenant waives all rights at any time
conferred by statute or otherwise to quit, terminate or surrender this Lease or
the Premises, or to any abatement or deferment of any amount payable by Tenant
hereunder, or for claims against any Indemnitee for any Losses suffered by
Tenant on account of any cause referred to in this Section 2.4 or elsewhere in
this Lease (except claims directly arising out of the gross negligence or
willful misconduct by such Indemnitee).

2.5. Option to Renew.

2.5.1. Tenant shall have the two (2) consecutive options (each, a “Renewal
Option” and collectively, the “Renewal Options”) to renew this Lease for a term
of ten (10) years each (each, a “Renewal Term”), on all the same terms and
conditions set forth in this Lease, except that initial Base Rent during the
first twenty-four (24) months of any Renewal Term (“Initial Renewal Rent”) shall
be equal to Fair Market Rent (as defined in Section 2.5.2 below); provided,
however, (a) in no event may the Initial Renewal Rent, on a per annum basis, be
any greater than 105% of the Base Rent in effect immediately preceding the
commencement date of the then-applicable Renewal Term, nor shall the Initial
Renewal Rent be any less than the Renewal Rent Floor, as defined below; and
(b) as of the second anniversary of the commencement of each Renewal Term and on
each second anniversary thereafter (i.e. every twenty-four (24) months) through
the remainder of that Renewal Term, the Base Rent shall increase at the rate of
three percent (3.0%) per annum, compounded annually, but actually effectuated
and payable on a biennial basis, in the same manner as applies with respect to
the adjustment of Base Rent during the initial Term. Tenant shall deliver
written notice to Landlord of Tenant’s election to exercise a Renewal Option
(“Renewal Notice”) not less than nine (9) months, nor more than twenty-four
(24) months prior to the expiration date of the original Term or the
then-current Renewal Term, as applicable; and if Tenant fails to timely deliver
a Renewal Notice to Landlord, then Tenant shall automatically be deemed to have
irrevocably waived and relinquished the Renewal Options.

2.5.2. For the purposes of this Lease, “Fair Market Rent” shall be determined by
Landlord, in its sole, but good faith, discretion based upon (a) the annual base
rental rates then being charged in the industrial market sector of the
geographic area where the Premises is situated for land only, without taking
into account the value of any improvements thereon, which comparison land is
utilized in a manner comparable to the then-applicable utilization of the
Premises, (b) for a lease term commencing on or about the commencement date of
the applicable Renewal Term and equal in duration to the applicable Renewal
Term, and (c) taking into consideration: the geographic location, of the
Premises; the extent of service to be provided to the proposed tenant
thereunder; applicable distinctions between “gross” and “net” leases; the
creditworthiness and quality of Tenant; leasing commissions; incentives being
provided to tenants by landlords of comparable land in the geographic area in
which the Premises is located; and any other relevant term or condition in
making such evaluation, all as reasonably determined by Landlord. In no event,
however (and notwithstanding any provision to the contrary in this Section 2.5),
shall the Fair Market Rent be less than an amount equal to the Base Rent in
effect during the one (1) year period immediately preceding the expiration date
of the then-applicable term

 

4



--------------------------------------------------------------------------------

(the “Renewal Rent Floor”). Landlord shall notify Tenant of Landlord’s
determination of Fair Market Rent for any Renewal Term, in writing (the “Base
Rent Notice”) within sixty (60) days after receiving the applicable Renewal
Notice.

2.5.3. Tenant shall then have thirty (30) days after Landlord’s delivery of the
Base Rent Notice in which to advise Landlord, in writing (the “Base Rent
Response Notice”), whether Tenant (i) is prepared to accept the Fair Market Rent
established by Landlord in the Base Rent Notice and proceed to lease the
Premises, during the Renewal Term, at that Fair Market Rent; or (ii) elects to
withdraw and revoke its Renewal Notice, whereupon the Renewal Option shall
automatically be rendered null and void; or (iii) elects to contest Landlord’s
determination of Fair Market Rent. In the event that Tenant fails to timely
deliver the Base Rent Response Notice, then Tenant shall automatically be deemed
to have elected (i) above. Alternatively, if Tenant timely elects (ii), then
this Lease shall expire on the original expiry date of the initial Term or the
then current Renewal Term, as applicable. If, however, Tenant timely elects
(iii), then the following provisions shall apply:

2.5.3.1. The Fair Market Rent shall be determined by either the Independent
Brokers or the Determining Broker, as provided and defined below, but in no
event shall the Fair Market Rent be less than the Renewal Rent Floor.

2.5.3.2. Within thirty (30) days after Tenant timely delivers its Base Rent
Response Notice electing to contest Landlord’s determination of Fair Market
Rent, each of Landlord and Tenant shall advise the other, in writing (the
“Arbitration Notice”), of both (i) the identity of the individual that each of
Landlord and Tenant, respectively, is designating to act as Landlord’s or
Tenant’s, as the case may be, duly authorized representative for purposes of the
determination of Fair Market Rent pursuant to this Section 2.5.3 (the
“Representatives”); and (ii) a list of three (3) proposed licensed real estate
brokers, any of which may serve as one of the Independent Brokers (collectively,
the “Broker Candidates”). Each Broker Candidate:

 

  (i) shall be duly licensed in the jurisdiction in which the Premises is
located;

 

  (ii) shall have at least five (5) years’ experience, on a full-time basis,
leasing industrial space (warehouse/distribution/ancillary office) in the same
general geographic area as that in which the Premises is located, and at least
three (3) of those five (5) years of experience shall have been consecutive and
shall have elapsed immediately preceding the date on which Tenant delivers the
Renewal Notice; and

 

  (iii) shall be independent and have no then-pending (as of the date Landlord
or Tenant designates the broker as a Broker Candidate) brokerage relationship,
formal or informal, oral or written, with any or all of Landlord, Tenant, and
any affiliates of either or both of Landlord and Tenant (“Brokerage
Relationship”), nor may there have been any such Brokerage Relationship at any
time during the two (2) year period immediately preceding the broker’s
designation, by Landlord or Tenant, as a Broker Candidate.

2.5.3.3. Within fourteen (14) days after each of Landlord and Tenant delivers
its Arbitration Notice to the other, Landlord and Tenant shall cause their
respective Representatives to conduct a meeting at a mutually convenient time
and location. At that meeting, the two (2) Representatives shall examine the
list of six (6) Broker Candidates and shall each eliminate two (2) names from
the list on a peremptory basis. In order to eliminate four (4) names, first, the
Tenant’s Representative shall eliminate a name from the list and then the
Landlord’s Representative shall eliminate a name therefrom. The two
(2) Representatives shall alternate in eliminating names from the list of six
(6) Broker Candidates in this manner until each of them has eliminated two
(2) names. The two (2) Representatives shall immediately contact the remaining
two (2) Broker Candidates (the “Independent Brokers”), and engage them, on
behalf of Landlord and Tenant, to determine the Fair Market Rent in accordance
with the provisions of this Section 2.5.3.

 

5



--------------------------------------------------------------------------------

2.5.3.4. The Independent Brokers shall determine the Fair Market Rent within
thirty (30) days of their appointment. Landlord and Tenant shall each make a
written submission to the Independent Brokers, advising of the rate that the
submitting party believes should be the Fair Market Rate, together with whatever
written evidence or supporting data that the submitting party desires in order
to justify its desired rate of Fair Market Rent; provided, in all events,
however, that the aggregate maximum length of each party’s submission shall not
exceed ten (10) pages (each such submission package, a “FMR Submission”). The
Independent Brokers shall be obligated to choose one (1) of the parties’
specific proposed rates of Fair Market Rent, without being permitted to
effectuate any compromise position.

2.5.3.5. In the event, however, that the Independent Brokers fail to reach
agreement, within twenty (20) days after the date on which both Landlord and
Tenant deliver the FMR Submissions to the Independent Brokers (the “Decision
Period”), as to which of the two (2) proposed rates of Fair Market Rent should
be selected, then, within five (5) days after the expiration of the Decision
Period, the Independent Brokers shall jointly select a real estate broker who
(x) meets all of the qualifications of a Broker Candidate, but was not included
in the original list of six (6) Broker Candidates; and (y) is not affiliated
with any or all of (A) either or both of the Independent Brokers and (B) the
real estate brokerage companies with which either or both of the Independent
Brokers is affiliated (the “Determining Broker”). The Independent Brokers shall
engage the Determining Broker on behalf of Landlord and Tenant (but without
expense to the Independent Brokers), and shall deliver the FMR Submissions to
the Determining Broker within five (5) days after the date on which the
Independent Brokers select the Determining Broker pursuant to the preceding
sentence (the “Submission Period”).

2.5.3.6. The Determining Broker shall make a determination of the Fair Market
Rent within twenty (20) days after the date on which the Submission Period
expires. The Determining Broker shall be required to select one of the parties’
specific proposed rates of Fair Market Rent, without being permitted to
effectuate any compromise position.

2.5.3.7. The decision of the Independent Brokers or the Determining Broker, as
the case may be, shall be conclusive and binding on Landlord and Tenant, and
neither party shall have any right to contest or appeal such decision. Judgment
may be entered, in a court of competent jurisdiction, upon the decision of the
Independent Brokers or the Determining Broker, as the case may be.

2.5.3.8. In the event that the initial Term or the then-current Renewal Term, as
applicable, expires and the subject Renewal Term commences prior to the date on
which the Independent Brokers or the Determining Broker, as the case may be,
renders their/its decision as to the Fair Market Rent, then from the
commencement date of the subject Renewal Term through the date on which the Fair
Market Rent is determined under this Section 2.5.3 (the “Determination Date”),
Tenant shall pay monthly Base Rent to Landlord at a rate equal to 103% of the
most recent rate of monthly Base Rent in effect on the expiration date of the
initial Term or the immediately preceding Renewal Term, as applicable (the
“Temporary Base Rent”). Within ten (10) business days after the Determination
Date, Landlord shall pay to Tenant, or Tenant shall pay to Landlord, depending
on whether the Fair Market Rent is less than or greater than the Temporary Base
Rent, whatever sum that Landlord or Tenant, as the case may be, owes the other
(the “Catch-Up Payment”), based on the Temporary Base Rent actually paid and the
Fair Market Rent due (as determined by the Independent Brokers or the
Determining Broker, as the case may be) during that portion of the Renewal Term
that elapses before the Catch-Up Payment is paid, in full (together with
interest thereon, as provided below). The Catch-Up Payment shall bear interest
at the rate of Prime (defined below), plus two percent (2.0%) per annum, from
the date each monthly component of the Catch-Up Payment would have been due, had
the Fair Market Rent been determined prior to the commencement of the Renewal
Term, through the date on which the Catch-Up Payment is paid, in full (inclusive
of interest thereon). For purposes hereof, “Prime” shall mean the per annum rate
of interest publicly announced by JPMorgan Chase Bank NA (or its successor),
from time to time, as its “prime” or “base” or “reference” rate of interest.

 

6



--------------------------------------------------------------------------------

2.5.3.9. The party whose proposed rate of Fair Market Rent is not selected by
the Independent Brokers or the Determining Broker, as the case may be, shall
bear all costs of all counsel, experts or other representatives that are
retained by both parties, together with all other costs of the arbitration
proceeding described in this Section 2.5.3, including, without limitation, the
fees, costs and expenses imposed or incurred by any or all of the Independent
Brokers and the Determining Broker.

2.5.3.10. Unless otherwise expressly agreed in writing, during the period of
time that any arbitration proceeding is pending under this Section 2.5.3,
Landlord and Tenant shall continue to comply with all those terms and provisions
of this Lease that are not the subject of their dispute and arbitration
proceeding, most specifically including, but not limited to, Tenant’s monetary
obligations under this Lease; and, with respect to the payment of Base Rent
during that portion of the Renewal Term that elapses during the pendency of any
arbitration proceeding under this Section 2.5.3, the provisions of
Section 2.5.3.8 shall apply.

2.5.3.11. During any period of time that an arbitration is pending or proceeding
under this Section 2.5.3, Tenant shall have no right to assign this Lease or
enter into any sublease for all or any portion of the Premises, notwithstanding
any provision to the contrary in this Lease.

2.5.4. The Renewal Option is granted subject to all of the following conditions:

2.5.4.1. As of the date on which Tenant delivers any Renewal Notice and as of
the commencement date of the applicable Renewal Term, there shall not exist any
uncured Default by Tenant under this Lease.

2.5.4.2. There shall be no further right of renewal after the expiration of the
second Renewal Term.

2.5.4.3. The Renewal Option is personal to Tenant and may only be exercised by
Tenant or any assignee of Tenant (provided such assignment was made with
Landlord’s prior written consent and otherwise in accordance with the
requirements of Section 8 or made without Landlord’s consent but in accordance
with Section 8).

2.5.4.4. The Premises shall be delivered to Tenant during the Renewal Term(s) on
an “as-is” “where-is” basis, with no obligation on the part of Landlord to
perform any tenant improvements at the Premises.

2.5.4.5. In the event that during the initial Term or the first Renewal Term, as
the case may be, Tenant assigns this Lease to an unrelated third party in
accordance with the provisions of Section 8 below, then as a condition precedent
to the exercise of the first Renewal Term or the second Renewal Term, as
applicable, the then-current Tenant shall cause an affiliated entity to act as a
replacement guarantor under this Lease, in lieu of KAR Holdings, Inc.
(“Replacement Guarantor”). The Replacement Guarantor shall be an entity that is
approved by Landlord, in its sole, but reasonable, discretion. The Replacement
Guarantor shall have a minimum net worth, as determined in accordance with
generally accepted accounting principles (“GAAP Net Worth”), of Five Hundred
Million Dollars ($500,000,000.00). Tenant shall cause the Replacement Guarantor
to deliver to Landlord any and all documentation and information reasonably
requested by Landlord in order to enable Landlord to assess the acceptability
and financial condition of the proposed Replacement Guarantor and to evidence
its compliance with GAAP Net Worth. If Landlord approves the proposed
Replacement Guarantor, then (i) the Replacement Guarantor shall execute and
deliver to Landlord substantively the same guaranty of this Lease as is executed
and delivered to Landlord, by KAR Holdings, Inc. as of the date of this Lease;
and (ii) Landlord shall cancel the original guaranty of this Lease, as provided
by KAR Holdings, Inc. At no time during the Term shall Landlord have any
obligation whatsoever to release KAR Holdings, Inc. as guarantor under this
Lease except as specifically provided in this Section 2.5.4.5. Landlord and
Tenant acknowledge and agree that the purpose of this provision is to ensure
that KAR Holdings, Inc. shall

 

7



--------------------------------------------------------------------------------

not be required to continue to guaranty Tenant’s obligations under this Lease
during the Renewal Terms if, as of the commencement date of the applicable
Renewal Term, the tenant hereunder is no longer the original named Tenant, or
any entity affiliated therewith. In the event that a Replacement Guarantor
acceptable to Landlord is not provided by the then-current Tenant, such Tenant
shall not have the option to extend the Term pursuant to the Renewal Option, the
Lease will expire on the then-pending Expiration Date, and KAR Holdings, Inc.
shall remain the Guarantor until the Expiration Date.

3. OPERATING EXPENSES.

3.1. Definitional Terms Relating to Additional Rent. For purposes of this
Section and other relevant provisions of the Lease:

3.1.1. Operating Expenses. The term “Operating Expenses” shall mean all costs,
expenses and charges of every kind or nature relating to, or incurred in
connection with, the ownership, maintenance and operation of the Premises,
including, but not limited to the following: (i) Taxes, as hereinafter defined
in Section 3.1.2; (ii) dues, fees or other costs and expenses, of any nature,
due and payable to any association or comparable entity to which Landlord, as
owner of the Premises, is a member or otherwise belongs and that governs or
controls any aspect of the ownership and operation of the Premises; and
(iii) any real estate taxes and common area maintenance expenses levied against,
or attributable to, the Premises under any declaration of covenants, conditions
and restrictions, reciprocal easement agreement or comparable arrangement that
encumbers and benefits the Premises and other real property (e.g. a business
park). Under no circumstances, however, shall Operating Expenses include:
(i) depreciation or amortization on the Premises or any fixtures or equipment
installed therein, (ii) federal, state, or local income, margin, revenue,
franchise, gift, transfer, excise, capital stock, estate, succession, or
inheritance taxes, (iii) interest on debt or amortization payments on any
mortgages or deeds of trust or any other debt for borrowed money, and costs or
any expenses incurred by Landlord in connection with such debt and liens,
including, without limitation, late charges, default fees and prepayment
penalties or premiums (iv) costs, fines or penalties incurred because Landlord
violated any governmental rule or authority; (v) costs or expenses of a
partnership, or other entity, which constitutes Landlord, which costs or
expenses are not directly related to the Premises (such as accounting fees, tax
returns, and income taxes of such entity); (vi) any sums that Landlord is
required to pay Tenant pursuant to any other written agreement between Landlord
and Tenant; (vii) costs of capital expenditures; (viii) ground rent; (ix) legal
fees, architectural fees and engineering fees; (x) any cost or expenditure
arising from the gross negligence or willful misconduct of Landlord; (xi) costs
of repairs occasioned by fire, windstorm, other casualty or condemnation to the
extent of insurance or condemnation proceeds actually received; (xii) costs,
overhead and profit paid to subsidiaries or affiliates of Landlord for supplies
or other materials, to the extent that the costs of the services, supplies, or
materials exceed the amount customarily charged by an independent entity for
such services, supplies, or materials; (xiii) advertising and promotional
expenditures; (xiv) costs of any items for which Landlord receives reimbursement
from any source, insurance proceeds, warranties or condemnation awards;
(xv) costs of defending any lawsuits with any mortgagee, costs of selling,
syndicating, financing, mortgaging or hypothecating any of Landlord’s interest
in the Premises or Improvements, and costs (including attorneys’ fees and costs
of settlement judgments and payments in lieu thereof) arising from claims,
disputes or potential or actual claims, litigation or arbitrations respecting
Landlord; (xvi) any amounts payable by Landlord by way of indemnity for damages;
(xvii) costs not billed to Tenant within twenty-four (24) months of the date
incurred; (xviii) expenses incurred by Landlord that are not directly related to
the Premises or its operations including, without limitation, compensation paid
to employees of Landlord; and (xix) other expenses that, under generally
accepted accounting principles consistently applied, would not be considered
normal maintenance, repair, management, or operation expenses for industrial
property in the geographic area in which the Premises is located; however,
Operating Expenses shall include those expenses, if any, incurred by Landlord in
order to perform or provide any services required of Landlord under this Lease
or to

 

8



--------------------------------------------------------------------------------

provide any services that (x) are specifically requested by Tenant and
(y) Landlord elects to provide, upon Tenant’s request, it being understood that
Landlord is under no obligation to provide any such services (including, but not
limited to, a portion of the compensation paid to employees performing or
providing such services, pro-rated to reflect the extent of the employee’s time
spent performing or providing such services). If Landlord receives any cash
discounts, trade discounts or guaranty discounts in the purchase of any
utilities, services, or goods, such discount shall be reflected in the Operating
Expenses; provided, however, that Landlord shall have no obligation, of any
nature whatsoever, to seek or procure any such discounts referenced above.
Notwithstanding the exclusions to Operating Expenses stated in this
Section 3.1.1, in no event does Landlord, nor shall Landlord, have any
maintenance, repair, replacement or similar obligations with respect to the
Land, Improvements, or Premises, except as expressly and specifically set forth
in this Lease.

3.1.2. Taxes.

3.1.2.1. The term “Taxes” shall mean (i) all governmental taxes, assessments,
fees and charges of every kind or nature (other than Landlord’s federal, state,
or local income, margin, revenue, franchise, gift, transfer, excise, capital
stock, estate, succession, or inheritance taxes income taxes), whether general,
special, ordinary or extraordinary, due at any time or from time to time, during
the Term and any extensions thereof, in connection with the ownership, leasing,
or operation of the Premises, or of the personal property and equipment located
therein or used in connection therewith; and (ii) any reasonable, out-of-pocket
expenses incurred by Landlord in contesting such taxes or assessments and/or the
assessed value of the Premises (if Tenant does not exercise its right to contest
the Taxes). For purposes hereof, Tenant shall be responsible for any Taxes that
are due and payable at any time or from time to time during the Term (including,
but not limited to, those Taxes that accrue prior to the Commencement Date), and
for any Taxes that are assessed, become a lien, or accrue during any Operating
Year (regardless of when payable), which obligation shall survive the
termination or expiration of this Lease. Without in any way limiting Tenant’s
obligation to pay any and all Taxes, Tenant hereby acknowledges that Tenant
shall be solely responsible for any increase in Taxes which is the result of the
loss of any tax abatement owed to, or expected by, Tenant pursuant to any tax
abatement agreement to which Tenant is a party. To the extent that any
retroactive tax liability arises pursuant to any tax abatement agreement to
which Tenant is a party, Tenant shall be and remain liable for such retroactive
liability, regardless of whether said liability relates to a period of time or
accrued prior to, or following, the Commencement Date. Notwithstanding the
foregoing or anything to the contrary herein, Tenant shall be entitled to the
benefits of all existing and future reduction or abatement of Taxes to the
extent such reductions and abatements are granted by the applicable taxing
authority.

3.1.2.2. Each of Landlord and Tenant shall have the right to contest the amount
or validity, in whole or in part, of any Tax or to seek a reduction in the
valuation of the Premises as assessed for real estate property tax purposes by
appropriate proceedings diligently conducted in good faith (but only after the
deposit or payment, whether under protest or otherwise, of any amounts required
by applicable law to stay or prevent collection activities), provided the right
of Tenant to perform any such contest shall be first and prior to the right of
Landlord hereunder. If either party hereto elects to initiate any proceeding
referred to in this Section 3.1.2.2 (in such case, such party is referred to
herein as the “Contesting Party”), such Contesting Party shall promptly so
advise the other party hereto (in such case, such party is referred to herein as
the “Non-Contesting Party”) in writing (such notice being referred to herein as
a “Contest Notice”), but such Non-Contesting Party shall not be required to join
such proceeding, except to the extent required by law, in which event such
Non-Contesting Party shall, upon written request by the Contesting Party, join
in such proceedings or permit the same to be brought in its name, all at the
Contesting Party’s sole expense. Tenant shall have the right to reject any
Contest Notice provided by Landlord and to initiate the proceedings contemplated
by Landlord’s Contest Notice by providing

 

9



--------------------------------------------------------------------------------

Landlord with written notice of such rejection within ten (10) business days of
Tenant’s receipt of such a Contest Notice, in which case Landlord agrees that it
shall not initiate or continue to pursue such proceedings and, instead, Tenant
shall do so. The Non-Contesting Party, as applicable, agrees to provide, at the
Contesting Party’s expense, whatever assistance the Contesting Party may
reasonably require in connection with any such contest initiated by such
Contesting Party. The Contesting Party, as applicable, covenants that the
Non-Contesting Party shall not suffer or sustain any out-of-pocket costs or
expenses (including attorneys’ fees) or any liability in connection with any
such proceeding initiated by the Contesting Party. No such contest initiated by
the Contesting Party shall subject the Non-Contesting Party to any civil
liability or the risk of any criminal liability or forfeiture.

3.1.3. Operating Year. The term “Operating Year” shall mean the calendar year
commencing January 1st of each year during the Term. If the Commencement Date
occurs on a date other than the first day of an Operating Year, then the first
Operating Year under this Lease shall be that period of time from the
Commencement Date through December 31st of the Operating Year in which the
Commencement Date occurs. If, however, the Expiration Date is other than
December 31st, then the last Operating Year shall commence on January 1st of the
year in which the Expiration Date occurs and end on the Expiration Date.

3.1.4. Property Tax Incentives.

3.1.4.1. Tenant has obtained certain property tax reductions (collectively, the
“Property Tax Incentives”) in connection with the original development,
acquisition, construction and equipping of the Premises. In order to obtain such
Property Tax Incentives, title to the Premises was transferred to the
Development Authority of Fulton County (the “Issuer”) after which the Tenant
leased the Premises back from the Issuer pursuant to the Master Lease (as such
term is hereinafter defined). Pursuant to an Assignment, Assumption and Novation
Agreement dated as of October 3, 2008 (the “Assignment”), Tenant assigned to
Landlord and Landlord assumed the rights, title, interest, duties and
obligations of Tenant under the Master Lease and a number of additional Bond
Documents (as defined in the Assignment).

3.1.4.2. Landlord hereby covenants and agrees with Tenant that, without the
prior written consent of Tenant, which consent shall not be unreasonably
withheld, conditioned or delayed, Landlord shall not knowingly take or omit to
take any action under the Master Lease, the other Bond Documents, or otherwise
that may adversely affect Tenant’s receipt of the benefits of the Property Tax
Incentives, including, without limitation, terminating or cancelling the Master
Lease or any of the other Bond Documents or exercising its option to purchase
the Premises as provided in the Master Lease prior to December 31, 2013, the
stated expiration date of the Master Lease (the “Master Lease Expiration Date”).
Nothing contained in this subsection 3.1.4 shall be deemed to limit Landlord
(without Tenant’s consent) from terminating the Master Lease or from exercising
Landlord’s purchase rights and/or options under the Master Lease or redeeming
the Bonds, after the Master Lease Expiration Date or the occurrence of an Event
of Default. In addition, and provided that no Event of Default is then
outstanding, Landlord shall not, without the prior written consent of Tenant
(which consent shall not be unreasonably withheld, conditioned or delayed),
execute any amendment or modification to the Master Lease or other Bond
Documents.

3.1.4.3. Landlord and Tenant agree that upon the transfer of title to the
Premises to the Landlord following the Master Lease Expiration Date, this Ground
Sublease shall automatically and without the necessity of any further action be
and become a direct and primary lease between Landlord (as lessor) and Tenant
(as lessee). In such event, the parties acknowledge and agree that the terms of
this Lease shall remain in full force and effect. In furtherance of the
provisions of this subsection 3.1.4, the parties agree that they shall hereafter
take such actions and execute and deliver such documents and instruments as may
be reasonably necessary or desirable in order to ensure that the parties’
respective rights, privileges, duties, obligations and liabilities are
consistent with the terms of this subsection 3.1.4.

 

10



--------------------------------------------------------------------------------

3.1.4.4. In any instance under this Section 3.1.4 where Landlord requests
Tenant’s consent or approval, in writing (“Request Notice”) and Tenant fails to
respond to Landlord, in writing, within five (5) business days after Landlord’s
delivery of such Request Notice, then Tenant shall automatically be deemed to
have provided the requested consent or approval.

3.1.4.5. Tenant acknowledges and agrees that in the event that any or all of the
Property Tax Incentives are cancelled or rendered null and void as the result of
any actions taken by Landlord pursuant to (x) the requirements of either or both
of this Section 3.1.4 or Section 24, or (y) the direction of Tenant pursuant to
either or both of this Section 3.1.4 or Section 24, then Tenant shall be solely
responsible for the timely payment of all Taxes levied on or with respect to the
Premises at any time during the Term.

3.2. Payment of Operating Expenses. Tenant shall be responsible for any
Operating Expenses that are due and payable at any time or from time to time
during the Term and for any Operating Expenses that are assessed, become a lien,
or accrue during any Operating Year, which obligation shall survive the
termination or expiration of this Lease. Landlord shall have the right, at any
time or from time to time throughout the Term, to direct Tenant to pay any or
all of the Operating Expenses on a direct basis, to the provider or taxing
authority, as the case may be, rather than to pay Operating Expenses to
Landlord. The Operating Expenses and any other sums due and payable under this
Lease shall be adjusted upon receipt of the actual bills therefor, and the
obligations of this Section 3 shall survive the termination or expiration of the
Lease.

3.3. Operating Expense Audit. As soon as is reasonably practical after each
Operating Year, and provided that Tenant has paid some or all Operating Expenses
to Landlord, rather than making payment directly to the provider or taxing
authority, as the case may be, Landlord shall provide Tenant with a statement (a
“Statement”) setting forth Tenant’s actual ultimate liability for Operating
Expenses for the subject Operating Year. If Tenant disputes the amount set forth
in a given Statement, Tenant shall have the right, at Tenant’s sole expense
(except as otherwise specifically provided below), to cause Landlord’s books and
records with respect to the particular Operating Year that is the subject of
that particular Statement to be audited (the “Audit”) by a certified public
accountant mutually acceptable to Landlord and Tenant (the “Accountant”),
provided Tenant (i) has not defaulted under this Lease and failed to cure such
default on a timely basis and (ii) delivers written notice (an “Audit Notice”)
to Landlord on or prior to the date that is ninety (90) days after Landlord
delivers the Statement in question to Tenant (such 90-day period, the “Response
Period”). If Tenant fails to timely deliver an Audit Notice with respect to a
given Statement, then Tenant’s right to undertake an Audit with respect to that
Statement and the Operating Year to which that particular Statement relates
shall automatically and irrevocably be waived. Any Statement shall be final and
binding upon Tenant and shall, as between the parties, be conclusively deemed
correct, at the end of the applicable Response Period, unless prior thereto,
Tenant timely delivers an Audit Notice with respect to the then-applicable
Statement. If Tenant timely delivers an Audit Notice, Tenant must commence such
Audit within one hundred twenty (120) days after the Audit Notice is delivered
to Landlord, and the Audit must be completed within one hundred twenty
(120) days of the date on which it is begun. If Tenant fails, for any reason, to
commence and complete the Audit within such periods, the Statement that Tenant
elected to Audit shall be deemed final and binding upon Tenant and shall, as
between the parties, be conclusively deemed correct. The Audit shall take place
at the offices of Landlord where its books and records are located, at a
mutually convenient time during Landlord’s regular business hours. Before
conducting the Audit, Tenant must pay the full amount of Operating Expenses
billed under the Statement then in question. Tenant hereby covenants and agrees
that the Accountant engaged by Tenant to conduct the Audit shall be compensated
on an hourly basis and shall not be compensated based upon a percentage of
overcharges it discovers. If an Audit is conducted in a timely manner, such
Audit shall be deemed final and binding upon Landlord and Tenant and shall, as
between the parties, be conclusively deemed correct. If the results of the Audit
reveal that the Tenant’s ultimate liability for Operating Expenses does not
equal the aggregate amount of Additional Rent actually paid by Tenant to
Landlord, for Operating Expenses, during the Operating Year that is the subject
of the Audit, the appropriate adjustment shall be made between Landlord and
Tenant, and

 

11



--------------------------------------------------------------------------------

any payment required to be made by Landlord or Tenant to the other shall be made
within thirty (30) days after the Accountant’s determination. In no event shall
this Lease be terminable nor shall Landlord be liable for damages based upon any
disagreement regarding an adjustment of Operating Expenses. In the event,
however, that any Audit timely and properly performed by Tenant results in
Tenant’s receiving a refund of Operating Expenses in excess of three percent
(3.0%) of the aggregate amount of Operating Expenses actually paid to Landlord
by Tenant during the Operating Year with respect to which the Audit is
performed, then Landlord shall be obligated to reimburse Tenant for the actual,
documented cost of the Audit. Tenant agrees that the results of any Audit shall
be kept strictly confidential by Tenant and shall not be disclosed to any other
person or entity.

4. USE OF PREMISES.

4.1. Use of Premises. The Premises shall be used by the Tenant for the
purpose(s) set forth in Section 1.7 above and for no other purpose whatsoever.
Tenant shall not, at any time, use or occupy, or suffer or permit anyone to use
or occupy, the Premises, or do or permit anything to be done in the Premises, in
any manner that may (a) violate any Certificate of Occupancy (or comparable
certification or authorization issued by any governmental authority asserting
jurisdiction over the Premises), for the Premises; (b) cause injury to, or in
any way impair the value or proper utilization of, all or any portion of the
Premises; (c) constitute a violation of the laws and requirements of any public
authority or the requirements of insurance bodies, or any covenant, condition or
restriction affecting the Premises; (d) exceed the load bearing capacity of the
floor of the Improvements; or (e) have any detrimental environmental effect on
the Premises that arises out of a violation or violations of any Laws (as
defined below). On or prior to the date hereof, Tenant has completed and
delivered for the benefit of Landlord a “Tenant Operations Inquiry Form” in the
form attached hereto as Exhibit B describing the nature of Tenant’s proposed
business operations at the Premises, which form is intended to, and shall be,
relied upon by Landlord. From time to time during the Term (but no more often
than once in any twelve month period, unless Tenant is in default hereunder or
unless Tenant assigns this Lease or subleases all or any portion of the
Premises, whether or not in accordance with Section 8), Tenant shall provide an
updated and current Tenant Operations Inquiry Form upon Landlord’s request.

4.2. Signage. At all times during the Term, any and all signage must fully
comply with all applicable laws, regulations and ordinances. Tenant shall remove
all signs of Tenant upon the expiration or earlier termination of this Lease and
immediately repair any damage to the Premises caused by, or resulting from, such
removal.

4.3. Liens. During the Term, Tenant will promptly, but no later than thirty
(30) days after the date Tenant first has actual knowledge of the filing
thereof, or such shorter period as shall prevent the forfeiture of the Premises,
remove and discharge of record, by bond or otherwise, any charge, lien, security
interest or encumbrance upon any of the Premises, Base Rent and Additional Rent
which charge, lien, security interest or encumbrance arises for any reason,
including, but not limited to, all liens that arise out of the possession, use,
occupancy, construction, repair or rebuilding of the Premises or by reason of
labor or materials furnished, or claimed to have been furnished, to Tenant for
the Premises, but not including any encumbrances expressly permitted under this
Lease or any charge, lien security interest or encumbrance created as the result
of any act or omission of Landlord or in connection with any work performed or
indebtedness incurred by or on behalf of Landlord. Nothing contained in this
Lease shall be construed as constituting the consent or request of Landlord,
express or implied, by inference or otherwise, to or for the performance of any
contractor, laborer, materialman, or vendor of any labor or services or for the
furnishing of any materials for any construction, alteration, addition, repair
or demolition of or to the Premises or any part thereof. Notice is hereby given
that, during the Term, Landlord will not be liable for any labor, services or
materials furnished or to be furnished to Tenant, or to anyone holding an
interest in the Premises or any part thereof through or under Tenant, and that
no mechanics or other liens for any such labor, services or materials shall
attach to or affect the interest of Landlord in and to the Premises. In the
event of the failure of Tenant to discharge any charge, lien, security interest
or encumbrances as aforesaid, Landlord may

 

12



--------------------------------------------------------------------------------

discharge such items by payment or bond or both, and Section 25.4 hereof shall
apply. Provided Tenant is diligently contesting any such lien or encumbrance in
accordance with applicable law, in lieu of a bond Tenant shall have the option
to deposit cash with Landlord in an amount sufficient to fully discharge such
lien or encumbrance (as reasonably determined by Landlord, the “Lien Deposit”),
which Lien Deposit may be used by Landlord to discharge, settle or otherwise
satisfy the applicable lien or encumbrance at any time after the commencement of
foreclosure proceedings or before forfeiture of the Premises or any portion
thereof.

4.4. Restrictive Covenants. Throughout the Term, Tenant shall be responsible, at
its sole cost and expense, for material compliance with the terms, provisions
and requirements imposed on the owner of the Land under any and all restrictive
covenants, deed restrictions and other private restrictions encumbering the
Premises (collectively, “Restrictive Covenants”), and Tenant shall also be
responsible for the timely payment of any assessments, maintenance charges or
costs imposed, under any Restrictive Covenants, on the owner of the Land.

5. CONDITION AND DELIVERY OF PREMISES. Tenant agrees that Tenant (or an
affiliate thereof) is the former owner of the Premises; as a result, Tenant is
familiar with the condition of the Premises, and Tenant hereby accepts the
foregoing on a strictly “AS-IS,” “WHERE-IS” basis. Tenant acknowledges that
neither Landlord nor Agent, nor any representative of Landlord, has made any
representation as to the condition of the foregoing or the suitability of the
foregoing for Tenant’s intended use. Tenant represents and warrants that Tenant
has made its own inspection of the foregoing. At no time during the Term shall
either Landlord or Agent be obligated to make any repairs, replacements or
improvements (whether structural or otherwise) of any kind or nature to the
foregoing in connection with, or in consideration of, this Lease, except to the
extent any such repair, replacement or improvement shall be necessitated as the
direct result of any gross negligence or willful misconduct of Landlord or Agent
or any Indemnitee.

6. SUBORDINATION; ESTOPPEL CERTIFICATES; ATTORNMENT.

6.1. Subordination and Attornment. This Lease is and shall be subject and
subordinate at all times to (a) all ground leases or underlying leases that may
now exist or hereafter be executed affecting the Premises, including, without
limitation, the Master Lease (as such term is hereinafter defined), and (b) any
mortgage or deed of trust that may now exist or hereafter be placed upon, and
encumber, any or all of (x) the Premises; (y) any ground leases or underlying
leases for the benefit of the Premises; and (z) all or any portion of Landlord’s
interest or estate in any of said items; provided, however, that except with
regard to the Master Lease, the foregoing provision shall only be applicable
with respect to those mortgages, deeds of trust, and leases as to which Tenant
has been provided a reasonable, normal and customary Subordination, Non
Disturbance and Attornment Agreement (the “SNDA”). No SNDA shall impose any
economic obligations on Tenant in addition to those economic obligations imposed
under this Lease, nor may any SNDA require any change in, or modification of,
this Lease that shall impose any material obligation or responsibility on
Tenant. Tenant shall join with any such lessor, mortgagee or trustee and execute
promptly (and, in any event, within ten (10) business days after receipt of a
written request therefor) an SNDA.

6.2. Estoppel Certificate. Each party hereto agrees, from time to time and
within ten (10) business days after request by the other party hereto, to
deliver to the requesting party, or the requesting party’s designee, an estoppel
certificate in reasonable, normal and customary form, as reasonably requested by
the requesting party, with such modifications as may be necessary to make such
certificate factually accurate. Failure by the party to whom such request has
been made to timely execute and deliver such certificate shall automatically
constitute an acceptance by such party that the statements included therein are
true and correct without exception.

6.3. Transfer by Landlord. In the event of a sale or conveyance by Landlord of
the Premises, the same shall operate to release Landlord from any future
liability for any of the covenants or conditions, express or implied, herein
contained in favor of Tenant and arising from and after the date of such
conveyance, and in such event Tenant agrees to look solely to Landlord’s
successor in interest (“Successor Landlord”) with respect thereto and agrees to
attorn to such successor.

 

13



--------------------------------------------------------------------------------

7. QUIET ENJOYMENT. Subject to the provisions of this Lease, so long as Tenant
pays all of the Rent and performs all of its other obligations hereunder on a
timely basis (subject to any applicable notice and cure periods provided in this
Lease), Tenant shall not be disturbed in its possession of the Premises by
Landlord, Agent or any other person lawfully claiming through or under Landlord.

8. ASSIGNMENT AND SUBLETTING; LEASEHOLD MORTGAGE.

8.1. Prohibition. Tenant acknowledges that this Lease and the Rent due under
this Lease have been agreed to by Landlord in reliance upon (a) Tenant’s
reputation and creditworthiness, (b) the Guarantor’s execution and delivery of
the Guaranty (defined in Section 20.2); and (c) upon the continued operation of
the Premises by Tenant for the particular use set forth in Section 1.7 above;
therefore, except as expressly permitted below in this Section 8, Tenant shall
not, whether voluntarily, or by operation of law, assign or otherwise transfer,
mortgage, encumber or pledge all or any portion of its interest under this
Lease. Any purported assignment, mortgage, transfer or pledge requiring, but
made without, the prior written consent of Landlord, and where applicable,
Landlord’s lender, shall be absolutely null and void. No assignment of this
Lease (including one permitted pursuant to Section 8.3 below) shall be effective
and valid unless and until the assignee executes and delivers to Landlord any
and all documentation reasonably required by Landlord (and, if applicable, its
lender) in order to evidence assignee’s assumption of all obligations of Tenant
hereunder. Any consent by Landlord (and, if applicable, its lender) to a
particular assignment, mortgage, transfer or pledge shall not constitute consent
or approval of any subsequent assignment, mortgage, transfer or pledge. No
consent by Landlord (and, if applicable, its lender) to any assignment or
sublease, whether pursuant to this Section 8.1 or Section 8.3, shall be deemed
to release either or both of (A) Tenant from its obligations hereunder and
(B) Guarantor from its obligations under its Guaranty, as defined below; and
(x) Tenant shall remain fully liable for performance and satisfaction of all
obligations and liabilities under this Lease; and (y) except as otherwise
expressly provided in Section 2.5.4.5 above, Guarantor shall remain fully liable
for performance and satisfaction of all obligations and liabilities under the
Guaranty.

8.2. Rights of Landlord. If this Lease is assigned, or if the Premises (or any
part thereof) are sublet or used or occupied by anyone other than Tenant,
whether or not in violation of this Lease, Landlord or Agent may (without
prejudice to, or waiver of Landlord’s rights), Tenant hereby authorizes Landlord
to collect Rent from the assignee or, after default by Tenant under this Lease,
from the subtenant or occupant. Landlord or Agent may apply the net amount
collected to the Rent herein reserved, but no such assignment, subletting,
occupancy or collection shall be deemed a waiver of any of the provisions of
this Section 8.2.

8.3. Permitted Transfers. The provisions of Section 8.1 shall not apply to (a) a
transfer or an assignment of this Lease in connection with the sale of
substantially all the original Tenant’s assets if: (I) such sale of assets
occurs on an arms’-length basis, to an unrelated third party, and is for a bona
fide business purpose and not primarily to transfer Tenant’s interest in this
Lease; and (II) upon the consummation of the transfer or assignment, the
transferee or assignee is, in the sole, but reasonable determination of Landlord
(and its lender, if applicable), capable of satisfying all of Tenant’s
obligations hereunder; (b) an assignment of this Lease to a successor to Tenant
by merger, consolidation, reorganization or similar corporate restructuring or
to an entity that controls, is controlled by, or is under common control with,
Tenant; or (c) a subletting of the Premises or any part thereof. In the case of
an assignment or sublease that is expressly permitted pursuant to (a) or (c) of
this Section 8.3, Tenant shall nevertheless be required to provide Landlord with
notice of such assignment or sublease and a true and complete copy of the
fully-executed documentation pursuant to which the assignment or sublease, as
applicable, has been effectuated within ten (10) business days after the
effective date of such assignment or sublease. Any permitted transferee under
(a) of this Section 8.3 shall execute and deliver to Landlord any and all
documentation reasonably required by Landlord in order to evidence assignee’s
assumption of all obligations of Tenant hereunder and to evidence the assignee’s
compliance (or ability to comply) with (a)(II) above. Notwithstanding anything
to the contrary contained in this Section 8.3, in no event may Tenant assign,
mortgage, transfer, pledge or sublease this Lease to any entity whatsoever if,
at the time of such assignment, mortgage, transfer, pledge or sublease, a
Default has occurred and remains continuing under this Lease.

 

14



--------------------------------------------------------------------------------

8.4. Financing of Leasehold Interest and Improvements. At no time during the
Term shall Tenant have the right to encumber (whether by mortgage, deed of
trust, trust deed, pledge or other security interest) all or any portion of
either or both of (x) its leasehold interest in the Premises and (y) any or all
of its fee simple or other interest in any Improvements. Landlord shall have no
obligation, of any nature whatsoever, or under any circumstances, to permit
Tenant to encumber (whether by mortgage, deed of trust, trust deed or other
security interest) all or any portion of either or both of (x) and (y) above.

9. COMPLIANCE WITH LAWS.

9.1. Compliance with Laws. During the Term, Tenant shall, at its sole expense
(regardless of the cost thereof), comply in all material respects with all
applicable local, state and federal laws, rules and regulations now or hereafter
in force and all applicable judicial and administrative decisions in connection
with the enforcement thereof pertaining to either or both of the Premises and
Tenant’s use and occupancy thereof (collectively, “Laws”), whether such Laws
(a) concern or address matters of an environmental nature; (b) require the
making of any structural, unforeseen or extraordinary changes; and (c) involve a
change of policy on the part of the body enacting the same, including, in all
instances described in (a) through (c), but not limited to, the Americans With
Disabilities Act of 1990 (42 U.S.C. Section 12101 et seq.). If any license or
permit is required by Law for the conduct of Tenant’s business in the Premises,
Tenant, at its expense, shall timely procure such license, and shall maintain
such license or permit in good standing throughout the Term. Tenant shall give
prompt notice to Landlord of any written notice it receives of the alleged
material violation of any Law with respect to either or both of the Premises and
the use or occupation thereof.

9.2. Hazardous Materials. If, at any time or from time to time prior to (but
during the ownership of the Premises by Tenant or its affiliate), during the
Term, any Hazardous Material (defined below) is (or was, as the case may be)
generated, transported, stored, used, treated or disposed of at, to, from, on or
in the Premises: (i) Tenant shall, at its own cost, at all times comply (and
cause Tenant’s Parties to comply) in all material respects with all Laws
relating to Hazardous Materials, and Tenant shall further, at its own cost,
obtain and maintain in full force and effect at all times all permits and other
approvals required in connection therewith; and (ii) Tenant shall promptly
provide Landlord or Agent, upon receipt of written request therefor, with
complete copies of all valid and effective written permits or agreements with,
from or issued by any governmental authority or agency (federal, state or local)
or any private entity relating in any way to the past (during the ownership of
the Premises by Tenant or its affiliates) or a current (from time to time
throughout the Term) material release or threat of material release of Hazardous
Materials on or in the Premises or any portion of the Premises, or the
generation, transportation, treatment, or disposal at, on, in or from the
Premises, of any Hazardous Materials. Landlord, Agent and their respective
agents and employees shall have the right to either or both (x) enter the
Premises (with such notice as may be required under Section 16 except in the
event of an emergency presenting, in Landlord’s good faith determination, an
imminent threat of bodily injury, death, or destruction of property) and (y), at
Landlord’s sole cost and expense, conduct appropriate tests for the purposes of
ascertaining Tenant’s compliance with all applicable Laws or permits relating in
any way to the generation, transport, storage, use, treatment, disposal or
presence of Hazardous Materials on, at, in or from all or any portion of the
Premises; however, Landlord shall not exercise the foregoing right unless
(A) Tenant is in Default hereunder or (B) Landlord is pursuing a sale or
financing of the Premises (and, in the case of a potential sale or financing,
Landlord may provide to a potential third party buyer or lender the right to
perform normal and customary environmental due diligence at and on the
Premises); or (C) Landlord has a reasonable and good faith basis to believe that
Tenant has materially failed to comply with its obligations under this
Section 9.2; provided, however, in the event that the written results of the
tests conducted by or on behalf of Landlord under this Section 9.2(iii)(y)
expressly and specifically validate Landlord’s belief that Tenant has materially
failed to comply with its obligations under this Section 9.2, Tenant shall
promptly reimburse Landlord for Landlord’s out-of-pocket costs and fees incurred
in connection with such tests within ten (10) business days of receipt of
written demand therefor.

 

15



--------------------------------------------------------------------------------

9.3. Storage Tanks. Tenant shall, throughout the Term and at its sole cost and
expense, maintain and monitor any and all underground storage tanks, aboveground
storage tanks, any subsurface containment structures, clarifiers, oil-water
separators, and all related systems (including dispensers) and equipment located
on the Premises and used, at any time, to collect or store Hazardous Materials
(collectively, “Storage Tanks”) in compliance with all applicable Laws. Within
ninety (90) days of the expiration or earlier termination of this Lease
(provided that such 90-day period may be extended to the extent necessary to
obtain permits or authorizations required by Environmental Law to remove the
Storage Tanks), Landlord may, at Landlord’s sole cost and expense, (A) cause the
complete removal of all Storage Tanks from the Premises, which removal shall be
performed in compliance with all applicable Laws, and (B) take any and all
actions necessary to close out the registration of the Storage Tanks in
compliance with all applicable Laws and procure a Certificate of Closure (or
equivalent governmental certification or confirmation) from the applicable
governmental authority, confirming that the Storage Tanks are no longer
registered as such with the applicable State. In the event Hazardous Materials
related to Tenant’s operations of the Storage Tanks is confirmed above
applicable industrial use standards allowed under Law (the “Contamination”),
Tenant shall reimburse Landlord for all reasonable and documented out-of-pocket
costs to investigate and remediate the Contamination, provided Tenant shall not
be liable for any releases of Hazardous Materials caused by or related to
Landlord’s removal of the Storage Tanks. Any remediation of the Storage Tanks
shall be conducted under applicable non-residential use clean-up standards
allowed pursuant to applicable Laws (the “Cleanup Standards”). In the event
Landlord determines that remediation is required for Contamination from the
Storage Tanks and Landlord seeks reimbursement from Tenant for the cost thereof
in accordance with the provisions of this Section 9.3, prior to the submission
of any documents, reports or other correspondence to any government agency
(“Submittals”), Landlord shall provide draft copies to Tenant and allow Tenant
at least ten (10) business days for Tenant’s review and approval, which approval
shall not be unreasonably denied, conditioned or delayed. Landlord shall
incorporate any reasonable comments proposed by Tenant, provided that such
comments are received within ten (10) business days of Tenant’s receipt of the
Submittals. Further, if Tenant does not approve the Submittals or provide
comments within ten (10) business days of Tenant’s receipt of same, Tenant shall
be deemed to have approved such Submittals. Tenant’s liability related to any
investigation or remediation of the Contamination shall terminate upon the
procurement and delivery to Landlord of a so-called “No Further Action” letter
or its equivalent from the applicable governmental authority. If the
jurisdiction in which the Contamination is located does not routinely issue a
“No Further Action” letter or its equivalent, Tenant’s liability related to any
investigation or remediation of the Contamination shall terminate upon achieving
compliance with applicable Cleanup Standards as such compliance is reasonably
determined by Tenant, acting in good faith, which determination by Tenant shall
be subject to Landlord’s approval, which approval shall not be unnecessarily
withheld.

9.4. Tenant’s Remediation. Tenant covenants to investigate, clean up and
otherwise remediate, at Tenant’s sole expense, any material release of Hazardous
Materials occurring in, at, on and under the Premises during the Term of which
Tenant has actual knowledge, as well as any material release of Hazardous
Materials that occurred in, at, on and under the Premises prior to the Term, but
which release is identified, cited, or determined to exist at any time during
the Term. Such investigation and remediation shall be performed only after
Tenant has obtained Landlord’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed, and Tenant shall afford Landlord
the reasonable opportunity to participate in any such investigation and
remediation. All remediation shall be performed in compliance with all
applicable Laws. Prior to the submission of any Submittals to any government
agency, Tenant shall provide draft copies to Landlord and allow Landlord at
least ten (10) business days for Landlord’s review and approval, which approval
shall not be unreasonably denied, conditioned or delayed. Tenant shall
incorporate any reasonable comments proposed by Landlord provided that such
comments are received within ten (10) business days of Landlord’s receipt of the
Submittals. Further, if Landlord does not approve the Submittals or provide
comments within ten (10) business days of Landlord’s receipt of same, Landlord
shall be deemed to have approved such Submittals. Tenant shall not enter into
any settlement agreement, consent decree or other compromise with respect to any
material claims (defined, for

 

16



--------------------------------------------------------------------------------

purposes of this Section 9.4 only, as a $25,000 penalty or fine for any
individual settlement agreement, consent decree or other compromise) relating to
any Hazardous Materials in any way connected to the Premises without first
obtaining Landlord’s written consent (which consent may be given or withheld in
Landlord’s sole, but reasonable, discretion), and affording Landlord the
reasonable opportunity to participate in any such proceedings. Additionally,
with respect to this Section 9.4, Tenant may not agree to encumber the Premises
with any environmental deed restrictions or other environmental land use
controls without Landlord’s written consent, which consent may be given in
Landlord’s sole, but reasonable, discretion.

9.5. Definitions. As used herein, the term “Hazardous Material” means any
pollutant, contaminant, pesticide, petroleum or petroleum product or by product,
radioactive substance, hazardous or extremely hazardous waste, dangerous or
toxic waste, and any substance or material regulated, listed, limited or
prohibited under any Environmental Law, including without limitation:
(i) asbestos, asbestos-containing material, presumed asbestos-containing
material, polychlorinated biphenyls, solvents and waste oil; (ii) any “hazardous
substance” as defined under CERCLA; and (iii) any “hazardous waste” as defined
under RCRA; the term “Environmental Law” means any present and future federal,
state or local statute, regulation or ordinance or final court order issued with
respect to Tenant and/or the Premises, which pertains to environmental matters
or contamination of any type whatsoever, as such has been amended, modified or
supplemented from time to time (including all present and future amendments
thereto and re-authorizations thereof), including, without limitation, those
relating to: (i) the manufacture, processing, use, distribution, treatment,
storage, disposal, generation or transportation of Hazardous Materials;
(ii) air, soil, surface, subsurface, groundwater or noise pollution;
(iii) Releases; (iv) protection of wildlife, endangered species, wetlands or
natural resources; (v) Containers; and (vi) notification requirements relating
to the foregoing; the term “Release” means any discharge, emission, escape,
injection, leak, migration, spill, dumping or other release of any Hazardous
Material into the environment, except as allowed or permitted under applicable
Environmental Laws or Environmental Permits; the term “Environmental Permit”
means any license, certificate, permit, directive, registration, government
approval, agreement, authorization or consent which is required under or is
issued pursuant to an Environmental Law; and the term “Container” means any
(i) above-ground or underground storage tank and related equipment; or
(ii) barrel, drum, container, clarifier, oil/water separator or piping
containing or previously containing any Hazardous Material.

9.6. Indemnity. Except to the extent same may be directly caused or contributed
to by the gross negligence or willful misconduct of an Indemnitee, Tenant hereby
defends, indemnifies and holds harmless the Indemnitees from and against any and
all Losses of whatever kind and nature that any or all of the Indemnitees
suffers or incurs as a result of, or due to, or because of either or both of
(a) any accident, occurrence, condition involving, or release of, Hazardous
Materials in, on or from the Premises prior to or during the Term and (b) the
presence in, on or under or migration from the Premises prior to or during the
Term of any Hazardous Materials, including, without limitation, in the case of
either or both of (a) and (b) any such Losses (x) arising out of any injury or
death to any person or damage to any property or (y) requiring (i) remediation,
investigation, removal or treatment or (ii) any other remedial action or
(iii) payment of any fine under the terms of any applicable Laws or any
regulation, rule, guidance or directive of any federal, state or local
governmental authority. Notwithstanding anything to the contrary contained in
this Lease, the provisions of this Section 9.6 will survive the termination or
expiration of this Lease and the surrender of the Premises by Tenant.

9.7. Survival. The undertakings, covenants and obligations imposed on Tenant
under this Section 9 shall survive the termination or expiration of this Lease.

10. INSURANCE.

10.1. Policies. Tenant shall purchase, at its own expense, and keep in force at
all times during this Lease the policies of insurance described on Exhibit H
attached hereto and incorporated herein (collectively, “Tenant’s Policies”). All
Tenant’s Policies shall (a) be issued by an insurance company with a Best rating
of excellent (A- or better) and shall be licensed to do business in the state in
which the Premises

 

17



--------------------------------------------------------------------------------

is located; (b) provide that said insurance shall not be canceled or materially
modified unless 30 days’ prior written notice shall have been given to Landlord;
and (c) provide for deductible amounts as set forth in Exhibit H, though
Landlord acknowledges that Tenant shall have the right to make reasonable
changes to same from time to time in connection with comparable changes made to
its overall risk management program. The Tenant’s Policies providing either or
both commercial property insurance and commercial general/garage or excess
liability insurance shall: (1) provide coverage on an occurrence basis, except
for employee benefits liability insurance (under the garage insurance program)
which may be on a claims-made basis; (2) except as otherwise specifically
provided below, name all of (i) Landlord; (ii) First Industrial Realty Trust,
Inc., but only during such period of time as Landlord is an entity related to,
or affiliated with, First Industrial Realty Trust, Inc.; and (iii) Landlord’s
lender, if applicable, as additional insureds; (3) provide coverage, to the
extent reasonably insurable, for the indemnity obligations of Tenant under this
Lease; (4) contain a separation of insured parties provision (under Tenant’s
commercial general or excess liability policy, but not under Tenant’s commercial
property insurance policy); (5) be primary, not contributing with, and not in
excess of, coverage that Landlord may carry; and (6) provide coverage, with no
exclusion, for a pollution incident arising from a hostile fire, and if
applicable, contain a hostile fire endorsement. Certificates of Insurance and
applicable endorsements, including, without limitation, an “Additional
Insured-Managers or Landlords of Premises” endorsement, evidencing Tenant’s
Policies shall be delivered to Landlord prior to the Commencement Date and
renewals thereof shall be delivered to Landlord’s Corporate and Regional Notice
Addresses (as set forth on the signature page of this Lease) within thirty
(30) days of the renewal date thereof. In the event that Tenant fails, at any
time or from time to time, to comply with the requirements of the preceding
sentence, Landlord may order such insurance and charge the out-of-pocket cost
thereof to Tenant, which amount shall be payable by Tenant to Landlord upon
demand, as Additional Rent. Tenant shall give prompt notice to Landlord and
Agent of any significant (as determined by Tenant in the exercise of its
reasonable judgment) bodily injury, death, significant (as determined by Tenant
in the exercise of its reasonable judgment) personal injury, advertising injury
or material property damage occurring in and about the Premises of which Tenant
has actual knowledge. Notwithstanding anything to the contrary contained in this
Section 10, upon the occurrence of a Default, Landlord shall have the right,
upon written notice to Tenant, to purchase the aforementioned Tenant’s Policies
on Tenant’s behalf and charge the out-of-pocket cost thereof to Tenant, which
amounts shall be payable by Tenant to Landlord, upon demand, as Additional Rent.

10.2. Blanket Policies. Notwithstanding anything to the contrary contained in
this Section 10, Tenant’s obligation to carry insurance may be satisfied by
coverage under a so-called “blanket policy” or policies of insurance; provided,
however, that all insurance certificates provided by Tenant to Landlord pursuant
to Section 10.1 above shall reflect that Tenant has been afforded coverage
specifically with respect to the Premises. If Tenant elects to satisfy any of
its insurance obligations with a blanket policy or policies, such blanket
policies shall contain one or more specific endorsements that (a) name Landlord,
First Industrial Realty Trust, Inc. (but only during such period of time as
Landlord is an entity related to, or affiliated with, First Industrial Realty
Trust, Inc.), and Landlord’s lender as an additional insureds, and (b) reference
the Premises.

10.3. Landlord Procurement of Insurance. In the event Tenant fails to maintain
same in accordance with the terms of this Section 10, Landlord shall have the
right, at any time during the Term and upon sixty (60) days’ prior written
notice to Tenant, to elect to provide and carry the insurance described in
Exhibit H. In such event, Tenant shall be obligated to reimburse Landlord, as
Additional Rent, for any and all premiums that Landlord pays for such insurance
coverage, and Tenant shall be relieved of its obligation hereunder to maintain
such insurance. Tenant shall pay such reimbursement to Landlord within ten
(10) business days after Landlord’s delivery to Tenant of written demand
therefor. Notwithstanding any other provision of this Lease, Landlord and Tenant
agree that under no circumstances whatsoever is or shall Landlord be required to
maintain any insurance, of any nature whatsoever, with respect to any
Improvements located on or at the Premises at any time, or from time to time,
during the Term. Further, Landlord and Tenant agree that Landlord shall not, at
any time or from time to time during the Term, nor under any circumstances, have
(or be deemed to have) any premises liability for any bodily injury or property
damage occurring in, at, on or upon the Premises.

 

18



--------------------------------------------------------------------------------

10.4. Waiver of Subrogation. Notwithstanding anything to the contrary in this
Lease, Tenant hereby waives its rights of recovery (if any) against Landlord and
its officers, directors, constituent partners, members, agents and employees,
and Tenant further waives such rights against (a) each lessor under any ground
or underlying lease encumbering the Premises and (b) each lender under any
mortgage or deed of trust or other lien encumbering the Premises (or any portion
thereof or interest therein), to the extent any loss is insured against or
required to be insured against under this Lease, including, but not limited to,
losses, deductibles or self-insured retentions covered by Tenant’s commercial
property, general liability, automobile liability or workers’ compensation
policies described above. This provision is intended to waive, fully and for the
benefit of Landlord, any and all rights and claims that might give rise to a
right of subrogation by any insurance carrier. Tenant shall cause its respective
insurance policy(ies) to be endorsed to evidence compliance with such waiver.

11. ALTERATIONS.

11.1. Alterations. Tenant may, from time to time at its sole expense, make
alterations or improvements in and to the Premises (hereinafter collectively
referred to as “Alterations”), without first procuring Landlord’s consent,
provided that:

 

  (i) the cost to demolish such Alterations, whether pursuant to a single
occurrence or a series of occurrences during the Term, will not exceed the
amount of $376,723.98 (“Alterations Cap”); and, therefore, require the delivery
of a Demo Bid, as defined below;

 

  (ii) such Alterations are necessary and appropriate, in Tenant’s reasonable
and good faith determination, for utilization in connection with Tenant’s
then-current use of the Premises, provided that such use is in compliance with
Sections 1.7 and 4.1 of this Lease; and

 

  (iii) Tenant, in every instance, complies with the terms and conditions of
Section 11.3 below.

In connection with Tenant’s potential election to perform Alterations from time
to time throughout the Term, Landlord and Tenant have agreed that, as a general
matter, Tenant shall have the right to perform Alterations, subject to the
requirements imposed under this Section 11; however, Landlord is concerned that
the Alterations so performed and constructed by Tenant not significantly
increase the cost that Landlord shall incur, upon the Expiration Date or any
earlier termination of this Lease, to demolish and remove the Improvements
located on the Premises. As a result, Landlord and Tenant have agreed that, when
the cost that will be incurred to demolish (i) the then-planned Alterations will
exceed the Alterations Cap, or (ii) any then-planned Alterations, together with
the cost to demolish any other Alterations that (x) Tenant previously
constructed or installed and (y) did not require Landlord’s consent hereunder,
will exceed the Alterations Cap, then Tenant may not proceed with the
then-planned Alterations without first procuring (A) Landlord’s consent thereto
and (B) and delivering to Landlord a bid from a duly-licensed contractor,
reasonably acceptable to Landlord, of the demolition cost that would be incurred
in order to demolish the Alterations described in (i) or (ii) above, as
applicable (each, a “Demo Bid”). In each and every instance that Tenant
contemplates the installation or construction of potential Alterations, Tenant
shall use its reasonable and good faith efforts to determine, on an up-front
basis, whether or not the then-contemplated Alterations shall cause (i) or
(ii) to become applicable and, therefore, whether or not Tenant shall be
required to provide a Demo Bid to Landlord.

11.2. Consent to Alterations. If Landlord’s consent is required for any
Alterations, Landlord shall not unreasonably withhold its consent to any such
Alterations: (i) reasonably required in order to accommodate a sublease or an
assignment of this Lease (provided such assignment or sublease is permitted
hereunder); or (ii) reasonably required in order to accommodate Tenant’s
business operations at the Premises, which business operations comply with
Sections 1.7 and 4.1 of this Lease.

11.3. Other Requirements. Before proceeding with any Alterations, Tenant shall
(i) at Tenant’s expense, obtain all necessary governmental permits and
certificates for the commencement and prosecution of Alterations; (ii) if
Landlord’s consent is required for the planned Alteration, submit to Landlord,
for its

 

19



--------------------------------------------------------------------------------

written approval, working drawings, plans and specifications and all permits for
the work to be done and Tenant shall not proceed with such Alterations until it
has received Landlord’s approval; (iii) cause those contractors, materialmen and
suppliers engaged to perform the Alterations to maintain policies of builders
risk, commercial general liability insurance (providing the same coverages as
required in Section 10 above) and workers’ compensation insurance; (iv) cause
the Alterations to be performed in compliance with (a) all applicable permits,
Laws and requirements of public authorities and (b) any private restrictions
encumbering the Premises, as evidenced by a document recorded against the
Premises (as well as any other real property) and (v) cause the Alterations to
be diligently performed in a good and workmanlike manner, using materials and
equipment at least equal in quality and class to those existing as of the date
of this Lease. Upon the completion of any Alterations, Tenant shall provide
Landlord with “as built” plans (with respect to vertical improvements), if
Tenant procures such as-built plans; copies of all construction contracts,
governmental permits and certificates; and proof of payment for all labor and
materials, including, without limitation, copies of paid invoices and final lien
waivers. The parties do not intend that the making of Alterations shall:
(A) constitute income to Landlord; or (B) result in a deferral or denial of some
or all of the federal, state or municipal income tax deductions that Landlord
would otherwise be permitted to report with respect to the Premises or this
Lease; or (C) cause this Lease not to be a true lease for federal income tax
purposes. Notwithstanding anything herein to the contrary, Landlord reserves the
right to withhold its consent to any proposed Alteration (for which Landlord’s
consent is required) if Landlord, acting in good faith, reasonably concludes
that the making or financing of such Alterations would result in some or all of
federal, state or municipal income tax deductions which Landlord would otherwise
be permitted to report with respect to the Premises or this Lease being deferred
or denied or cause this Lease not to be a true lease for federal income tax
purposes.

12. CELLULAR TOWERS. At any time and from time to time throughout the Term,
Landlord shall have the right to erect or cause to be erected one or more
cellular towers, at its expense, on the Premises (each and collectively, a
“Landlord Cell Tower”). No such Landlord Cell Tower shall constitute a portion
of the Improvements under this Lease and, therefore, Landlord shall own all
Landlord Cell Towers. Landlord’s right to erect, install, operate and maintain
any Landlord Cell Tower shall be subject to the following:

 

  (i) The location of each Landlord Cell Tower shall be initially satisfactory
to Tenant in its sole, but reasonable, discretion;

 

  (ii) No Landlord Cell Tower may be constructed in a location, or operated in a
manner, that shall interfere with the Tenant’s day-to-day operation of its
business or use of the Premises or Improvements in accordance with the terms of
this Lease, as such determination is made by Tenant in its sole, but reasonable,
discretion;

 

  (iii) Landlord shall have the unilateral right to enter into leases with third
parties, for utilization of all or some portion of any Landlord Cell Tower and
Landlord shall have the right to retain any and all income, of any nature
whatsoever, generated from or by the utilization and operation of all Landlord
Cell Towers;

 

  (iv) Neither Tenant nor any of its affiliates, owners, partners, directors,
officers, agents or employees shall be liable to Landlord or any other party for
any Losses or any incidental, consequential, punitive, special or other
similarly speculative damages arising out of or relating to any Landlord Cell
Tower, irrespective of the cause of such injury, damage or loss. Further,
neither Tenant nor any of its affiliates, owners, partners, directors, officers,
agents or employees shall be liable to Landlord or any other party (a) for any
damage caused by other persons in, upon or about the any Landlord Cell Tower, or
caused by operations in construction of any public or quasi-public work
involving any Landlord Cell Tower; (b) for any defect in any Landlord Cell
Tower; (c) for injury or damage to person or property caused by any reason
whatsoever relating directly or indirectly to any Landlord Cell Tower; and

 

  (v)

Landlord hereby indemnifies, defends, and holds Tenant and all of its
affiliates, owners, partners, directors, officers, agents and employees
(collectively, the “Tenant Indemnitees”) harmless from and

 

20



--------------------------------------------------------------------------------

 

against any and all Losses arising from or in connection with any or all of:
(a) the erection, installation, construction, presence, operation, maintenance
or lack of maintenance of any or all Landlord Cell Towers located on the
Premises from time to time during the Term; (b) any accident, injury or damage
whatsoever occurring during the Term in, at or upon any or all Landlord Cell
Towers and caused by anyone other than Tenant or any Tenant’s Party; and (c) any
violation or alleged violation by any or all Landlord Cell Towers of any Law
(collectively, “Landlord’s Indemnified Matters”). In case any action or
proceeding is brought against any or all of the Tenant Indemnitees by reason of
any of Landlord’s Indemnified Matters, Landlord, upon receipt of written notice
from Tenant, shall resist and defend such action or proceeding by counsel
reasonably satisfactory to Tenant. The preceding indemnity shall survive the
expiration or termination of the Term.

From and after the Commencement Date, Tenant shall have no further right, of any
nature, to erect or cause the erection of any cellular towers on the Premises.

13. TENANT’S REPAIRS AND MAINTENANCE. Tenant acknowledges that, with full
awareness of its obligations under this Lease, and in light of the fact that
Landlord acquired the Premises from Tenant (or an affiliate of Tenant) as of the
Commencement Date, Tenant has accepted the condition, state of repair and
appearance of the Premises. Except for events of damage, destruction or casualty
to the Premises (as addressed in Section 18 below) Tenant agrees that, at its
sole expense and throughout the Term, it shall put, keep and maintain the
Premises, including any Alterations and any altered, rebuilt, additional or
substituted building, structures and other improvements thereto or thereon in
such a manner and condition as will comply with all Laws.

14. UTILITIES. Tenant shall purchase all utility services and shall provide for
garbage, cleaning and extermination services. Tenant shall pay the utility
charges for the Premises directly to the utility or municipality providing such
service, all charges shall be paid by Tenant before they become delinquent.
Tenant shall be solely responsible for the repair and maintenance of any meters
necessary in connection with such services. Tenant’s use of electrical energy in
the Premises shall not, at any time, exceed the capacity of either or both of
(x) any of the electrical conductors and equipment in or otherwise servicing the
Premises; and (y) the HVAC systems of the Premises.

15. INVOLUNTARY CESSATION OF SERVICES. Landlord reserves the right, without any
liability to Tenant and without affecting Tenant’s covenants and obligations
hereunder, to stop service of any or all of the services provided by Landlord
under this Lease, whenever and for so long as may be necessary by reason of
(i) accidents, emergencies, strikes, or (ii) any other cause beyond Landlord’s
reasonable control. Further, it is also understood and agreed that Landlord or
Agent shall have no liability or responsibility for a cessation of any services
to the Premises that occurs as a result of causes beyond Landlord’s or Agent’s
reasonable control. No such interruption of any service shall be deemed an
eviction or disturbance of Tenant’s use and possession of the Premises or any
part thereof, or render Landlord or Agent liable to Tenant for damages, or
relieve Tenant from performance of Tenant’s obligations under this Lease,
including, but not limited to, the obligation to pay Rent.

16. LANDLORD’S RIGHTS. Upon reasonable prior notice to Tenant (which may be
delivered telephonically) and as long as Landlord does not unreasonably
interfere with Tenant’s operations, Landlord, Agent and their respective agents,
employees and representatives shall have the right to enter and/or pass through
the Premises during normal business hours (except in the event of emergency for
which no prior notice is required) to examine and inspect the Premises and to
show it to actual and prospective lenders, prospective purchasers of the
Premises or providers of capital to Landlord and its affiliates; and in
connection with the foregoing and subject to Tenant’s reasonable consent as to
the location of same, to install a sign at or on the Premises to advertise the
Premises for sale. During the period of six months prior to the Expiration Date
(or at any time, if Tenant has abandoned the Premises or is otherwise in Default
under this Lease), Landlord and its agents may exhibit the Premises to
prospective tenants during normal business hours and upon reasonable prior
notice to Tenant (which may be delivered telephonically).

 

21



--------------------------------------------------------------------------------

17. NON-LIABILITY AND INDEMNIFICATION.

17.1. Non-Liability. Except (and only if and) to the extent directly caused by
the willful misconduct or gross negligence of Landlord or Agent or any other
Indemnitee, none of Landlord, Agent, any other managing agent, or their
respective affiliates, owners, partners, directors, officers, agents and
employees shall be liable to Tenant for any loss, injury, or damage, to Tenant
or to any other person, or to its or their property, irrespective of the cause
of such injury, damage or loss. Further, except (and only if and) to the extent
directly caused by the willful misconduct or gross negligence of Landlord or
Agent or any other Indemnitee, none of Landlord, Agent, any other managing
agent, or their respective affiliates, owners, partners, directors, officers,
agents and employees shall be liable to Tenant (a) for any damage caused by
other persons in, upon or about the Premises, or caused by operations in
construction of any public or quasi-public work; (b) with respect to matters for
which Landlord is liable, for consequential or indirect damages purportedly
arising out of any loss of use of the Premises or any equipment or facilities
therein by Tenant or any person claiming through or under Tenant; (c) for any
defect in the Premises; (d) for injury or damage to person or property caused by
fire, or theft, or resulting from the operation of HVAC or lighting apparatus,
or from falling plaster, or from steam, gas, electricity, water, rain, snow,
ice, or dampness, that may leak or flow from any part of the Premises, or from
the pipes, appliances or plumbing work of the same.

17.2. Tenant Indemnification. Except in the event of (and only if and) to the
extent directly caused by Landlord’s or Agent’s or any other Indemnitee gross
negligence or willful misconduct, and in addition to the indemnity set forth in
Section 9.2 above, Tenant hereby indemnifies, defends, and holds all Indemnitees
harmless from and against any and all Losses arising from or in connection with
any or all of: (a) Tenant’s operation of the Premises during the Term;
(b) Tenant’s conduct or management of the Premises or any business therein, or
any work or Alterations done, or any condition created by any or all of Tenant
and any or all of its member, partners, officers, directors, employees,
invitees, managers, contractors, and representatives (collectively, “Tenant’s
Parties”), in or about the Premises during the Term; (c) any act, omission or
negligence during the Term of any or all of Tenant and Tenant’s Parties; (d) any
accident, injury or damage whatsoever occurring during the Term in, at or upon
the Premises and caused by any or all of Tenant and Tenant’s Parties; (e) any
breach by Tenant of any or all of its warranties, representations and covenants
under this Lease; (f) any actions necessary to protect Landlord’s interest under
this Lease in a bankruptcy proceeding or other proceeding under the Bankruptcy
Code relating to this Lease or Tenant; (g) any violation or alleged violation by
any or all of Tenant and Tenant’s Parties of any Law; and (h) any claims made
against Landlord by any third party contractor engaged by Tenant (collectively,
“Tenant’s Indemnified Matters”). In case any action or proceeding is brought
against any or all of the Indemnitees by reason of any of Tenant’s Indemnified
Matters, Tenant, upon receipt of written notice from any or all of Landlord,
Agent or any Landlord’s lender, shall resist and defend such action or
proceeding by counsel reasonably satisfactory to Landlord. The term “Losses”
shall mean all claims, demands, expenses, actions, judgments, damages (actual,
but not incidental, consequential, punitive, special or other similarly
speculative damages), penalties or fines imposed by any Law, liabilities, losses
of every kind and nature (other than incidental, consequential, punitive,
special or other similarly speculative damages), suits, administrative
proceedings, out-of-pocket costs and fees, including, without limitation,
reasonable attorneys’ and consultants’ fees and expenses, and the out-of-pocket
costs of cleanup, remediation, removal and restoration, that are in any way
related to any matter covered by the foregoing indemnity or, as may be
applicable based on the context in which the term “Losses” is used, any other
indemnity herein. The provisions of this Section 17.2 shall survive the
expiration or termination of this Lease.

17.3. Flood Plain Indemnification. Landlord and Tenant hereby acknowledge that
the Premises is encumbered with a certain Flood Plain Indemnification, dated as
of October 16, 2002 (the “Indemnification”), pursuant to which Tenant
indemnifies Fulton County with respect to matters arising in connection with, or
as a result of, construction activities performed by Tenant pursuant to Land
Disturbance Permit No. 02223LP (the “Permit”). Although the terms of the
Indemnification state that the Indemnification shall be binding upon the heirs,
successors and assigns of Tenant, and shall constitute a covenant running with
the land, Tenant hereby acknowledges and agrees that, throughout the Term,
Tenant

 

22



--------------------------------------------------------------------------------

shall remain solely responsible for the timely satisfaction of any and all
obligations and liabilities imposed on the “Owner” under the Indemnification
(collectively, the “Indemnified Obligations”). As a result, Tenant hereby
indemnifies, defends and holds all Indemnitees harmless from and against any and
all Losses suffered or incurred by any or all of the Indemnitees as a result of,
or due to, or because Tenant fails to timely satisfy the Indemnification
Obligations. The foregoing indemnity shall survive the termination or expiration
of this Lease with respect to all Indemnification Obligations that arise prior
to the date on which this Lease expires or terminates.

18. CASUALTY AND CONDEMNATION.

18.1. Casualty. If any Improvements shall be damaged or destroyed by fire or
other casualty (each, a “Casualty”), Tenant shall have the right to elect to
either (a) repair, rebuild or replace such Improvements or (b) retain the
proceeds of any insurance recovered by reason of such damage to, or such
destruction of, the Improvements, whichever Tenant deems necessary or desirable,
in Tenant’s sole and absolute discretion. Tenant shall advise Landlord, in
writing, promptly upon the occurrence of any casualty, and Tenant shall
subsequently (within ninety (90) days of the occurrence of the casualty), advise
Landlord whether Tenant elects (a) or (b) above in connection with that
casualty. In the event that Tenant elects (a) above, then the requirements of
Section 11.3 shall apply with respect to any repairs and restoration that Tenant
pursues. If Tenant elects (b), then Tenant shall be obligated to promptly
demolish the affected Improvements, at Tenant’s sole cost and expense. Any and
all demolition shall be performed in compliance with all Laws and all demolition
debris shall be removed from the Premises, also in compliance with all
applicable Laws. Regardless of the nature of extent of any casualty, Tenant
shall not have the right to terminate this Lease.

18.2. Condemnation. If more than twenty percent (20%) of the gross square
footage comprising the Premises as of the Commencement Date is taken or
condemned for any public use under any Law or by right of eminent domain, or by
private purchase in lieu thereof (in any case, a “Material Taking”), then Tenant
shall have the right to terminate this Lease by so advising Landlord, in writing
(“Taking Termination Notice”), within ninety (90) days of the first date on
which Tenant receives written notice of the Material Taking, whereupon the
termination shall be effective on the date that Tenant states in its Taking
Termination Notice (“Taking Termination Date”), but in no event may such stated
Taking Termination Date be later than one hundred eighty (180) days after the
date of the delivery of the Taking Termination Notice. If Tenant elects to
timely deliver the Taking Termination Notice, there shall be no abatement of
Rent prior to the Taking Termination Date. If Tenant fails to timely deliver the
Taking Termination Notice, then Tenant shall automatically and irrevocably be
deemed to have waived its right to terminate this Lease as a result of the
Material Taking, whereupon for purposes of this Lease from and after the waiver
of the termination option, (a) the Material Taking shall instead be treated as a
Partial Taking, as discussed below, and (b) the Award (as defined below) shall
be paid in the manner described below. If (i) any portion of the Premises is
taken or condemned for any public use under any Law or by right of eminent
domain, or by private purchase in lieu thereof, but a Material Taking does not
occur; or (ii) all or any portion of any Improvements then located on the
Premises is taken or condemned for any public use under any Law or by right of
eminent domain, or by private purchase in lieu thereof (in the case of (i) or
(ii), a “Partial Taking”), neither Landlord nor Tenant shall have any right to
terminate this Lease.

In the event of a Material Taking, Landlord shall be entitled to any and all
payment, income, rent or award, or any interest therein whatsoever, which may be
paid or made in connection with such a taking (“Award”) and Tenant shall
(x) have no claim against Landlord for the value of any unexpired portion of
this Lease nor (y) have any claim to all or any portion of the Award.
Notwithstanding the preceding sentence, however, any compensation specifically
and independently awarded to Tenant for loss of business or goodwill, for its
personal property or otherwise shall be the property of Tenant, and Tenant shall
have the right to separately and independently seek such compensation, so long
as any such compensation paid to Tenant does not reduce Landlord’s Award.

 

23



--------------------------------------------------------------------------------

If a Partial Taking occurs, but such Partial Taking involves and affects only
the Premises, without involving or affecting any of the Improvements, then the
entire Award shall be paid to Landlord.

If a Partial Taking occurs, such Partial Taking affects and involves both the
Premises and the Improvements, and the applicable governmental authority either
(i) issues a single Award for the Partial Taking, or pays a single purchase
price, if the Partial Taking is a purchase in lieu of formal governmental action
(for purposes of this Section 18, such a purchase price shall also constitute an
Award), and that governmental entity specifies an allocation of the Award
between the value of the portion of the Premises taken (to be paid to Landlord)
and the value of the portion of the Improvements taken (to be paid to Tenant),
or (ii) issues separate and distinct Awards for the value of the Premises and
the value of the Improvements taken, respectively, then Landlord and Tenant
shall be bound by the determination of that governmental authority and either
(1) the Award shall be shared between Landlord and Tenant in accordance with the
government-directed allocation of value between Premises and Improvements, or
(2) the separate and distinct Awards shall be paid to Landlord (for the value of
the Premises taken) and paid to Tenant (for the value of the Improvements
taken), and neither Landlord nor Tenant shall have any right to contest the
determination of the governmental authorities allocation of the Award (whether
by way of a single Award or the issue of two separate and distinct Awards).

If, however, a Partial Taking occurs that affects and involves both the Premises
and the Improvements, and the applicable governmental authority fails or refuses
to either (1) allocate its single Award between value as to the portion of the
Premises that is the subject of the Partial Taking and value of the portion of
the Improvements that is the subject of the Partial Taking or (2) issue separate
and distinct Awards for the portion of the Premises that is the subject of the
Partial Taking and the value of the portion of the Improvements that is the
subject of the Partial Taking, then Landlord and Tenant shall allocate the
single Award between them, as follows: (A) first, the sum of $0.61 per square
foot of the Premises so taken shall be paid to Landlord from the Award; and
(B) second, Landlord shall receive 22.88% and Tenant shall receive 77.12% of the
remainder of the Award.

If a Partial Taking occurs (or if a Material Taking occurs, but this Lease is
not terminated), then the Rent due hereunder shall be ratably adjusted,
effective as of the effective date of the Taking . Such adjustment shall be on a
proportionate basis, reducing the annual Base Rent by the percentage that is
represented by the fraction in which the numerator is the aggregate number of
square feet comprising that portion of the Premises that is the subject of the
Taking and the denominator is the aggregate number of square feet comprising the
Premises immediately preceding the Taking.

19. SURRENDER AND HOLDOVER. On the last day of the Term, or upon any earlier
termination of this Lease, or upon any repossession of the Premises by Landlord
hereunder: (a) Tenant shall quit and surrender the Premises to Landlord
“broom-clean” (as defined by Exhibit B, attached hereto and incorporated herein
by reference), and in a condition that would reasonably be expected with normal
and customary use in accordance with prudent operating practices and in
accordance with the covenants and requirements imposed under this Lease, subject
only to ordinary wear and tear (as is attributable to deterioration by reason of
time and use, in spite of Tenant’s reasonable care); (b) Tenant shall remove all
of Tenant’s personal property therefrom, except as otherwise expressly provided
in this Lease; (c) Tenant shall remove from the Premises all motor vehicles of
any nature whatsoever (including, but not limited to, automobiles, trucks,
recreational vehicles and boats); and (d) Tenant shall surrender to Landlord any
and all keys, access cards, computer codes or any other items used to access the
Premises. Upon prior notice (which may be delivered telephonically) and as long
as Landlord does not unreasonably interfere with Tenant’s operations, Landlord
shall be permitted to inspect the Premises during normal business hours in order
to verify compliance with this Section 19 at any time prior to (x) the
Expiration Date, (y) the effective date of any earlier termination of this
Lease, or (z) the surrender date otherwise agreed to in writing by Landlord and
Tenant. The obligations imposed under the first sentence of this Section 19
shall survive the termination or expiration of this Lease. If Tenant remains in
possession after the Expiration Date hereof or after any earlier termination
date of this Lease or of Tenant’s right to possession (collectively, the
“Termination Date”): (i) Tenant shall be deemed a tenant-at-will; (ii) Tenant
shall pay the Holdover Percentage (as defined below) multiplied by the aggregate
of all Rent last prevailing hereunder, and also shall pay all actual

 

24



--------------------------------------------------------------------------------

damages (but not incidental, consequential, punitive, special or other similarly
speculative damages) sustained by Landlord, directly by reason of Tenant’s
remaining in possession after the expiration or termination of this Lease;
(iii) there shall be no renewal or extension of this Lease by operation of law;
and (iv) the tenancy-at-will may be terminated by either party hereto upon 30
days’ prior written notice given by the terminating party to the non-terminating
party. As used herein, the “Holdover Percentage” shall mean either (A) during
the first ninety (90) days after the Termination Date, 125% or (B) from and
after ninety-one (91) days after the Termination Date, 150%. The provisions of
this Section 19 shall not constitute a waiver by Landlord of any re-entry rights
of Landlord provided hereunder or by law.

20. EVENTS OF DEFAULT.

20.1. Bankruptcy of Tenant or Guarantor. It shall be a default by Tenant under
this Lease (“Default” or “Event of Default”) if either or both of Guarantor and
Tenant makes an assignment for the benefit of creditors, or files a voluntary
petition under any state or federal bankruptcy (including the United States
Bankruptcy Code) or insolvency law, or an involuntary petition is filed against
either or both of Guarantor and Tenant, as the case may be, under any state or
federal bankruptcy (including the United States Bankruptcy Code) or insolvency
law that is not dismissed within 90 days after filing, or whenever a receiver of
either or both of Guarantor and Tenant, as the case may be, or of, or for, the
property of either or both of Guarantor and Tenant, as the case may be, shall be
appointed (and, in the case of an involuntary receivership, such receivership
has not been vacated or set aside within sixty (60) days thereafter), or either
or both of Guarantor and Tenant, as the case may be, admits it is insolvent or
is not able to pay its debts as they mature.

20.2. Default Provisions. In addition to any Default arising under Section 20.1
above, each of the following shall constitute a Default: (a) if Tenant fails to
pay Rent or any other payment when due hereunder within ten (10) days after
written notice from Landlord of such failure to pay on the due date; provided,
however, that if in any consecutive 12 month period, Tenant shall, on two
(2) separate occasions, fail to pay any installment of Rent on the date such
installment of Rent is due, then, on the third such occasion and on each
occasion thereafter on which Tenant shall fail to pay an installment of Rent on
the date such installment of Rent is due, Landlord shall be relieved from any
obligation to provide notice to Tenant, and Tenant shall then no longer have a
ten (10) day period in which to cure any such failure; (b) except as is
otherwise provided below in this Section 20.2, if Tenant fails, whether by
action or inaction, to timely comply with, or satisfy, any or all of the
obligations imposed on Tenant under this Lease (other than the obligation to pay
Rent) for a period of 30 days after Landlord’s delivery to Tenant of written
notice of such default under this Section 20.2(b); provided, however, that if
the default cannot, by its nature, be cured within such 30 day period, but
Tenant commences and diligently pursues a cure of such default promptly within
the initial 30 day cure period, then, as long as Tenant continues to diligently
pursue such a cure to completion, Landlord shall not exercise its remedies under
Section 21 unless such default remains uncured for more than 270 days after the
initial delivery of Landlord’s original default notice and same shall not be
deemed to be a “Default” for purposes of this Lease; (c) the occurrence of a
default under any or all of the leases scheduled on Exhibit D (“Other Leases”),
which default under one or more of the Other Leases is not cured on a timely
basis, pursuant to the terms of the applicable Other Lease(s) (“Other Lease
Default”); upon the occurrence of an Other Lease Default, there shall be no
notice required to be delivered hereunder, nor shall any cure period be
available to Tenant hereunder; rather, the occurrence of an Other Lease Default
shall immediately constitute a Default under this Lease; and (d) Guarantor
defaults under any or all of its obligations under that certain Guaranty of
Lease, dated of even date herewith (the “Guaranty”), and fails to cure same
within the time period, if any, provided in the Guaranty (each, a “Guaranty
Default”); upon the occurrence of any Guaranty Default, there shall be no notice
required to be delivered hereunder, nor shall any cure period be available to
Tenant hereunder, but rather the occurrence of a Guaranty Default shall
immediately constitute a Default under this Lease.

20.3. Termination of Cross-Default. In the event that, at any time during the
Term, the original Landlord named hereunder elects to sell, transfer or convey
its interest in the Premises to an unrelated third

 

25



--------------------------------------------------------------------------------

party, on a so-called “one off” basis (a “Third Party Sale”), then in connection
with the consummation of that Third Party Sale, Landlord and Tenant shall enter
into an amendment to this Lease in order to delete subsection 20.2(c) from this
Lease. As a result, from and after the date on which the originally named
Landlord consummates the Third Party Sale, this Lease shall no longer be
cross-defaulted with any or all of the Other Leases; provided, however, that all
of the Other Leases shall remain subject to the Cross-Default Concept, as
defined below. Additionally, in connection with such Third Party Sale, Exhibit D
to each and all of the Other Leases shall be automatically modified in order to
delete this Lease therefrom as of the date on which the Third Party Sale is
consummated. Landlord and Tenant agree that the cross-default concept created as
a result of the inclusion of Section 20.2(c) herein and in the Other Leases
(“Cross-Default Concept”) shall remain in effect, with respect to this Lease and
all of the Other Leases for so long as all of (a) the Premises and (b) all of
the real properties encumbered by all of the Other Leases (the “Other
Properties”) are all owned by either (i) a single third party, regardless of
whether or not that single third party is comprised of multiple entities (“Third
Parties”) or (ii) multiple third parties that are directly or indirectly owned
by a Third Party (e.g., a series of separate, but related, entities, each of
which owns one or some, but less than all, of the Premises and the Other
Properties). As a result, then, if at any time or from time to time during the
Term, Landlord (whether the originally named Landlord or a successor thereto)
and the landlords under the Other Leases sell, transfer or convey all of their
respective right, title and interest in all of (x) the Premises and (y) the
Other Properties in a single portfolio transaction, such that the Premises and
the Other Properties are all acquired by a party described in (i) or (ii) above
(in either case, a “Replacement Landlord”), then neither this Lease nor the
Other Leases shall be modified to delete Section 20.2(c) therefrom nor to delete
any of this Lease and the Other Leases from Exhibit D. Tenant acknowledges that
there are three (3) original landlord entities acquiring all of the Premises and
the Other Properties (“Original Landlord Entities”). Those Original Landlord
Entities are related to one another. For so long as any of the Original Landlord
Entities, or any other parties that are controlled by, control, or are under
common control with, any of the Original Landlord Entities (collectively, with
the Original Landlord Entities, the “Collective Landlord Entities”), own any or
all of the Premises and the Other Properties, the Cross-Default Concept shall
remain in effect and applicable with respect to all leases (whether this Lease
and/or any or all of the Other Leases) encumbering all of the Premises and Other
Properties owned from time to time by the Collective Landlord Entities. As an
example only, if the Original Landlord Entities sell three (3) of the Other
Properties via three (3) separate and distinct Third Party Sales, but the
Collective Landlord Entities continue to own the Premises and the remaining
Other Properties, then the Cross-Default Concept shall continue to apply with
respect to this Lease and the Other Leases encumbering the Other Properties
owned by the Collective Landlord Entities.

21. RIGHTS AND REMEDIES.

21.1. Landlord’s Cure Rights Upon Default of Tenant. If a Default occurs, then
Landlord may (but shall not be obligated to) cure or remedy the Default for the
account of, and at the expense of, Tenant, but without waiving such Default.

21.2. Landlord’s Remedies. In the event of any Default by Tenant under this
Lease, Landlord, at its option, may, in addition to any and all other rights and
remedies provided in this Lease or otherwise at law or in equity do or perform
any or all of the following:

21.2.1. Terminate this Lease and Tenant’s right to possession of the Premises by
any lawful means, in which case Tenant shall immediately surrender possession to
Landlord. In such event, Landlord shall be entitled to recover from Tenant all
of: (i) the unpaid Rent that is accrued and unpaid as of the date on which this
Lease is terminated; (ii) the worth, at the time of award, of the amount by
which (x) the unpaid Rent that would otherwise be due and payable under this
Lease (had this Lease not been terminated) for the period of time from the date
on which this Lease is terminated through the Expiration Date exceeds (y) the
amount of such rental loss that the Tenant proves could have been reasonably
avoided; and (iii) any other amount necessary to compensate Landlord for all the
Losses proximately caused by the Tenant’s failure to perform its obligations
under this Lease or which, in the

 

26



--------------------------------------------------------------------------------

ordinary course of events, would be likely to result therefrom, including but
not limited to, the out-of-pocket cost of recovering possession of the Premises,
expenses of reletting, including renovation and alteration of the Premises,
reasonable attorneys’ fees, and that portion of any leasing commission paid by
Landlord in connection with this Lease applicable to the unexpired Term (as of
the date on which this Lease is terminated). The worth, at the time of award, of
the amount referred to in provision (ii) of the immediately preceding sentence
shall be computed by discounting such amount at the current yield, as of the
date on which this Lease is terminated under Section 21, on United States
Treasury Bills having a maturity date closest to the stated Expiration Date of
this Lease, plus three percent (3%) per annum. If this Lease is terminated
through any unlawful entry and detainer action, Landlord shall have the right to
recover in such proceeding any unpaid Rent and damages as are recoverable in
such action, or Landlord may reserve the right to recover all or any part of
such Rent and damages in a separate suit; or

21.2.2. Commence dispossessory proceedings with or without the termination of
this Lease. Tenant shall remain liable for the payment of all Rent accruing
after any writ of possession as to the Premises is issued to Landlord.

21.2.3. Terminate Tenant’s right of possession only, without termination of the
Lease. Upon any termination of Tenant’s right to possession only, without
termination of the Lease, Landlord may, at Landlord’s option, enter into the
Premises, remove Tenant’s signs and other evidences of tenancy, and take and
hold possession thereof as provided below, without such entry and possession
terminating the Lease or releasing Tenant, in whole or in part, from any
obligation, including Tenant’s obligation to pay Rent, including any amounts
treated as Additional Rent, hereunder for the full Term. In any such case,
Landlord may relet the Premises on behalf of Tenant for such term or terms
(which may be greater or less than the period which would otherwise have
constituted the balance of the Term) and on such terms and conditions (which may
include concessions of free rent and alteration, repair and improvement of the
Premises) as Landlord, in its sole discretion, may determine and receive
directly the Rent by reason of the reletting. Tenant agrees to pay Landlord on
demand any deficiency that may arise by reason of any reletting of the Premises.
Tenant further agrees to reimburse Landlord upon demand for any expenditures
made by it for remodeling or repairing in order to relet the Premises and for
all other expenses incurred in connection with such reletting (including without
limitation attorney’s fees and brokerage commissions). Following any termination
of Tenant’s right to possession only, without termination of the Lease, Landlord
agrees to use reasonable efforts to relet the Premises at fair market rental
rates and to otherwise mitigate any damages arising out of an Event of Default
on the part of Tenant; provided, however, that (i) Landlord shall have no
obligation to treat preferentially the Premises compared to other premises
Landlord has available for leasing within the Project or in other properties
owned or managed by Landlord; (ii) Landlord shall not be obligated to expend any
efforts or any monies beyond those Landlord would expend in the ordinary course
of leasing space within the Improvements; and (iii) in evaluating a prospective
reletting of the Premises, the term, rental, use and the reputation, experience
and financial standing of prospective tenants are factors which Landlord may
properly consider. Except as set forth in the preceding sentence, Landlord shall
have no obligation to relet the Premises or any part thereof and shall not be
liable for failure to relet the Premises or any part thereof, or, in the event
of any such reletting, for refusal or failure to collect any rent due upon such
reletting.

21.2.4. Continue the Lease and Tenant’s right to possession and recover the Rent
as it becomes due. Acts of maintenance, efforts to relet, and/or the appointment
of a receiver to protect the Landlord’s interests shall not constitute a
termination of the Tenant’s right to possession; or

21.2.5. Pursue any other remedy now or hereafter available under the laws of the
state in which the Premises are located.

21.2.6. Without limitation of any of Landlord’s rights in the event of a Default
by Tenant, Landlord may also exercise its rights and remedies with respect to
any security held or maintained by Landlord.

 

27



--------------------------------------------------------------------------------

Any and all personal property of Tenant that may be removed from the Premises by
Landlord pursuant to the authority of this Lease or of law may be handled,
removed or stored by Landlord, provided same is performed with commercially
reasonable care, at the sole risk, cost and expense of Tenant, and in no event
or circumstance shall Landlord be responsible for the value, preservation or
safekeeping thereof. Tenant shall pay to Landlord, upon demand, any and all
out-of-pocket expenses incurred in such removal and all storage charges for such
property of Tenant so long as the same shall be in Landlord’s possession or
under Landlord’s control. Any such property of Tenant not removed from the
Premises as of the Expiration Date or any other earlier date on which this Lease
is terminated shall be conclusively presumed to have been conveyed by Tenant to
Landlord under this Lease as in a bill of sale, without further payment or
credit by Landlord to Tenant. Neither expiration or termination of this Lease
nor the termination of Tenant’s right to possession shall relieve Tenant from
its liability under the indemnity provisions of this Lease.

21.3. Additional Rights of Landlord. All sums advanced by Landlord or Agent on
account of Tenant under this Section, or pursuant to any other provision of this
Lease, and all Base Rent and Additional Rent, if delinquent or not paid by
Tenant and received by Landlord when due hereunder, shall bear interest at the
rate equal to the lesser of (a) the greatest rate permitted by applicable Law,
or (b) Prime, plus 3% per annum (“Default Interest”), from the due date thereof
(provided, however, that if Tenant is entitled to notice and opportunity to cure
a monetary default under Section 20.2, then such interest shall not accrue until
expiration of such cure period) until paid, and such interest shall be and
constitute Additional Rent and be due and payable upon Landlord’s or Agent’s
submission of an invoice therefor. The various rights, remedies and elections of
Landlord reserved, expressed or contained herein are cumulative and no one of
them shall be deemed to be exclusive of the others or of such other rights,
remedies, options or elections as are now or may hereafter be conferred upon
Landlord by law.

21.4. Event of Bankruptcy. In addition to, and in no way limiting the other
remedies set forth herein, Landlord and Tenant agree that if Tenant ever becomes
the subject of a voluntary or involuntary bankruptcy, reorganization,
composition, or other similar type proceeding under the federal bankruptcy laws,
as now enacted or hereinafter amended, then: (a) “adequate assurance of future
performance” by Tenant pursuant to Bankruptcy Code Section 365 will include (but
not be limited to) payment of an additional/new security deposit in the amount
of three times the then current monthly Base Rent payable hereunder; (b) any
person or entity to which this Lease is assigned, pursuant to the provisions of
the Bankruptcy Code, shall be deemed, without further act or deed, to have
assumed all of the obligations of Tenant arising under this Lease on and after
the effective date of such assignment, and any such assignee shall, upon demand
by Landlord, execute and deliver to Landlord an instrument confirming such
assumption of liability; (c) notwithstanding anything in this Lease to the
contrary, all amounts payable by Tenant to or on behalf of Landlord under this
Lease, whether or not expressly denominated as “Rent”, shall constitute “rent”
for the purposes of Section 502(b)(6) of the Bankruptcy Code; and (d) if this
Lease is assigned to any person or entity pursuant to the provisions of the
Bankruptcy Code, any and all monies or other considerations payable or otherwise
to be delivered to Landlord or Agent (including Base Rent, Additional Rent and
other amounts hereunder), shall be and remain the exclusive property of Landlord
and shall not constitute property of Tenant or of the bankruptcy estate of
Tenant. Any and all monies or other considerations constituting Landlord’s
property under the preceding sentence not paid or delivered to Landlord or Agent
shall be held in trust by Tenant or Tenant’s bankruptcy estate for the benefit
of Landlord and shall be promptly paid to or turned over to Landlord.

21.5. Sale of Premises. Notwithstanding anything contained in this Lease to the
contrary, the sale of the Premises by Landlord shall not constitute Landlord’s
acceptance of Tenant’s abandonment of the Premises or rejection of the Lease or
in any way impair Landlord’s rights upon Tenant’s default, including, without
limitation, Landlord’s right to damages.

22. BROKER. Tenant covenants, warrants and represents that no broker represented
Tenant in the negotiation of this Lease. Landlord covenants, warrants and
represents that, no brokers or advisors represented Landlord in the negotiation
of this Lease. Each party agrees to and hereby does defend, indemnify and hold
the

 

28



--------------------------------------------------------------------------------

other harmless against and from any brokerage commissions or finder’s fees or
claims therefor by a party claiming to have dealt with the indemnifying party
and all costs, expenses and liabilities in connection therewith, including,
without limitation, reasonable attorneys’ fees and expenses, for any breach of
the foregoing. The foregoing indemnification shall survive the termination or
expiration of this Lease.

23. FINANCIAL INFORMATION.

23.1. Deliveries. Throughout the period of time during which Guarantor submits
‘34 Act filings on the Electronic Data Gathering, Analysis and Retrieval (EDGAR)
system of the Securities and Exchange Commission in accordance with the
Securities and Exchange Act of 1934, as amended from time to time (“Public
Filer”), Guarantor shall have no obligation to furnish Landlord with any
financial information and Landlord shall procure and such financial information
concerning Guarantor from publicly available information filed with, at the
direction of, or pursuant to the requirements of, the Securities and Exchange
Commission. For so long as the original named Tenant remains the Tenant under
this Lease, then Tenant shall deliver to Landlord, on a quarterly basis, income
statements (prepared in accordance with generally accepted accounting
principles) for each of Tenant and ADESA Auctions, an affiliate of Tenant. Each
such income statement shall be certified, as to its accuracy, by a duly
authorized officer of the entity for which the operating statement is prepared.
In the event that either or both of the following applies: (a) the Guarantor is
no longer a Public Filer and (b) this Lease has been assigned or otherwise
transferred in accordance with the provisions of Section 8 above, then the
following requirements shall apply to either or both of Guarantor or Tenant, as
the case may be: (i) from time to time during the Term but not more frequently
than once in any consecutive twelve month period (except in the event that (A) a
Guaranty Default occurs, (B) Tenant is otherwise in Default hereunder or (C) in
the event that Landlord is pursuing a potential sale or refinancing of the
Premises), Tenant shall deliver to Landlord, or cause Guarantor and Tenant to
deliver to Landlord, as the case may be, within ten (10) business days following
receipt of Landlord’s written request therefor, the most currently available
audited financial statements of each of Guarantor and Tenant, respectively; and
if no such audited financial statements have been theretofore prepared and,
therefor, are not available for either or both of Guarantor and Tenant, then
either or both of Guarantor and Tenant, as the case may be, shall instead
deliver to Landlord their most currently available unaudited balance sheets,
operating statements, income statements and statements of cash flow and equity;
(ii) without the need for Landlord to make any written request therefor, Tenant
shall deliver to Landlord, or cause Guarantor and Tenant to deliver to Landlord,
as the case may be, their respective annual federal tax returns within thirty
(30) days after the filing thereof with the Internal Revenue Service; and
(iii) upon the delivery, whether by Guarantor or by Tenant, of any such
financial information described in clause (i) above, Guarantor and Tenant each
shall be deemed (unless Guarantor and/or Tenant specifically states otherwise in
writing) to automatically represent and warrant to Landlord that such financial
information is true, accurate and complete in all material respects, and that,
except as specifically stated in writing, there has been no material adverse
change in the financial condition of either or both of Guarantor and Tenant, as
the case may be, from the date that such financial information was prepared
through the date such financial information is delivered to Landlord.

24. OPTION TO PURCHASE EQUIPMENT AND/OR IMPROVEMENTS.

24.1. If at any time prior to the expiration or earlier termination of the
Lease, Landlord elects to acquire title to all or any portion of the Equipment
(as defined in the Master Lease) and the Improvements (as defined in the Master
Lease) (collectively, the “Equipment and Improvements”), Landlord shall use
commercially reasonably efforts to cause the Master Landlord to convey the
Equipment and Improvements, or such portion thereof as is then being acquired,
directly to Tenant and otherwise in accordance with the conveyance requirements
of the Master Lease, provided, however, that Landlord shall not be required to
incur any out-of-pocket expenses or liabilities in connection with its use of
commercially reasonable efforts to cause such conveyance to be made directly to
Tenant. If for any reason Landlord acquires title to all or any portion of the
Equipment and Improvements prior to the expiration or earlier termination of the
Lease, Landlord shall simultaneously convey to Tenant (a) that portion of the
Equipment and Improvements

 

29



--------------------------------------------------------------------------------

acquired that consists of improvements, which conveyance to Tenant shall occur
via Quitclaim Deed in the form attached hereto as Exhibit I and (b) that portion
of the Equipment and Improvements acquired that consists of equipment, which
conveyance to Tenant shall occur via Quitclaim Bill of Sale in the form attached
hereto as Exhibit J. At the expiration or earlier termination of the Lease,
title to all Equipment and Improvements previously conveyed to Tenant shall
automatically be deemed to vest in Landlord, without the need for any
affirmative action by Tenant; provided, however, that as an accommodation to
Landlord, Tenant agrees to also convey all such Equipment and Improvements back
to Landlord via Quitclaim Deed in the form attached hereto as Exhibit I and/or
Quitclaim Bill of Sale in the form attached hereto as Exhibit J, as appropriate.

24.2. At any time prior to the expiration or earlier termination of the Lease,
and provided that no Event of Default is outstanding under this Lease, Tenant
shall have the right to cause Landlord, upon not less than five (5) business
days’ prior written notice to Landlord, to exercise Landlord’s option, if any,
under the Master Lease to acquire any or all of the Equipment and Improvements,
and Landlord shall use commercially reasonable efforts to cause the Master
Landlord to convey the Equipment and Improvements, or such portion thereof as is
then being acquired, directly to Tenant and otherwise in accordance with the
conveyance requirements of the Master Lease; provided, however, that Landlord
shall not be required to incur any out-of-pocket expenses or liabilities in
connection with its use of commercially reasonable efforts to cause such
conveyance to be made directly to Tenant. If for any reason Landlord acquires
title to any or all of the Equipment and Improvements in connection with
Tenant’s exercise of its right under this subsection 24.2, Landlord shall
simultaneously convey to Tenant (a) that portion of the Equipment and
Improvements acquired that consists of improvements, which conveyance shall
occur via Quitclaim Deed in the form attached hereto as Exhibit I and (b) that
portion of the Equipment and Improvements acquired that consists of equipment,
which conveyance shall occur via Quitclaim Bill of Sale in the form attached
hereto as Exhibit J. At the expiration or earlier termination of the Lease,
title to all Equipment and Improvements previously conveyed to Landlord shall
automatically be deemed to vest in Landlord, without the need for any
affirmative action by Tenant; provided, however that as an accommodation to
Landlord, Tenant agrees to then convey all such improvements and/or equipment
back to Landlord via Quitclaim Deed in the form attached hereto as Exhibit I
and/or Quitclaim Bill of Sale in the form attached hereto as Exhibit J, as
appropriate. Tenant further agrees to pay to Landlord, within ten (10) business
days of Landlord’s delivery of written demand therefor, Landlord’s actual,
documented out-of-pocket costs and expenses (including reasonable attorneys’
fees) in connection with the transfer of the Equipment and Improvements to
Tenant as described in this Section 24.

24.3. As provided in Section 3.1.4.5 above, Tenant shall be solely responsible
for the timely payment of any Taxes levied on or with respect to the Premises if
and to the extent that any or all of the Property Tax Incentives are cancelled
or rendered null and void as a direct result of any actions taken by Landlord in
accordance with either or both of the requirements of this Section 24 or
Tenant’s direction pursuant to this Section 24.

25. MISCELLANEOUS.

25.1. Merger. All prior understandings and agreements between the parties are
merged in this Lease, which alone fully and completely expresses the agreement
of the parties. No agreement shall be effective to modify this Lease, in whole
or in part, unless such agreement is in writing, and is signed by the party
against whom enforcement of said change or modification is sought.

25.2. Notices. Any notice required to be given by either party pursuant to this
Lease, shall be in writing and shall be deemed to have been properly given,
rendered or made only if personally delivered, or if sent by Federal Express or
other comparable commercial overnight delivery service, addressed to the other
party at the addresses set forth below each party’s respective signature block
(or to such other address as Landlord or Tenant may designate to each other from
time to time by written notice), and shall be deemed to have been given,
rendered or made on the day so delivered or on the first business day after
having been deposited with the courier service. For the purpose of this Lease,
(i) Landlord’s counsel may provide notices

 

30



--------------------------------------------------------------------------------

to Tenant on behalf of Landlord and such notices shall be binding on Tenant as
if such notices have been provided directly by Landlord and (ii) Tenant’s
counsel may provide notices to Landlord on behalf of Tenant and such notices
shall be binding on Landlord as if such notices have been provided directly by
Tenant.

25.3. Non-Waiver. The failure of either party to insist, in any one or more
instances, upon the strict performance of any one or more of the obligations of
this Lease, or to exercise any election herein contained, shall not be construed
as a waiver or relinquishment for the future of the performance of such one or
more obligations of this Lease or of the right to exercise such election, but
the Lease shall continue and remain in full force and effect with respect to any
subsequent breach, act or omission. The receipt and acceptance by Landlord or
Agent of Base Rent or Additional Rent with knowledge of breach by Tenant of any
obligation of this Lease shall not be deemed a waiver of such breach.

25.4. Advances by Landlord. If Tenant shall fail to make or perform any payment
or act required by this Lease within any applicable cure period, then Landlord
may at its option make such payment or perform such act for the account of
Tenant, and Landlord shall not thereby be deemed to have waived any default or
released Tenant from any obligation hereunder. Landlord shall give Tenant five
(5) business days’ notice (except in the case of an emergency) prior to Landlord
making such payment or protective advance. All amounts so paid by Landlord and
all incidental out-of-pocket costs and expenses (including reasonable attorneys’
fees and expenses) actually incurred in connection with such payment or
performance, together with interest at the Default Interest rate (or at the
highest rate not prohibited by applicable law, whichever is less) from and
including the date of the making of such payment or of the incurring of such
costs and expenses to and including the date of repayment, shall be paid by
Tenant to Landlord on demand.

25.5. Parties Bound. Except as otherwise expressly provided for in this Lease,
this Lease shall be binding upon, and inure to the benefit of, the successors
and assignees of the parties hereto. Tenant hereby releases Landlord named
herein from any obligations of Landlord for any period subsequent to the
conveyance and transfer of Landlord’s ownership interest in the Premises. In the
event of such conveyance and transfer, Landlord’s obligations shall thereafter
be binding upon each transferee (whether successor landlord or otherwise). No
obligation of Landlord shall arise under this Lease until the instrument is
signed by, and delivered to, both Landlord and Tenant.

25.6. Recordation of Lease. Tenant shall not record or file this Lease in the
public records of any county or state; provided, however, Landlord and Tenant
agree to execute a recordable memorandum of this Lease in the form attached
hereto as Exhibit G, which memorandum shall be recorded, at Tenant’s expense, in
the real property records of the county in which the Premises are situated.

25.7. Governing Law; Construction. This Lease shall be governed by and construed
in accordance with the laws of the state in which the Premises is located. If
any provision of this Lease shall be invalid or unenforceable, the remainder of
this Lease shall not be affected but shall be enforced to the extent permitted
by law. The captions, headings and titles in this Lease are solely for
convenience of reference and shall not affect its interpretation. This Lease
shall be construed without regard to any presumption or other rule requiring
construction against the party causing this Lease to be drafted. Each covenant,
agreement, obligation, or other provision of this Lease to be performed by
Tenant, shall be construed as a separate and independent covenant of Tenant, not
dependent on any other provision of this Lease. All terms and words used in this
Lease, regardless of the number or gender in which they are used, shall be
deemed to include any other number and any other gender as the context may
require.

25.8. Time. Time is of the essence for this Lease. If the time for performance
hereunder falls on a Saturday, Sunday or a day that is recognized as a holiday
in the state in which the Premises is located, then such time shall be deemed
extended to the next day that is not a Saturday, Sunday or holiday in said
state.

25.9. Authority of Tenant. Tenant and the person(s) executing this Lease on
behalf of Tenant hereby represent, warrant, and covenant with and to Landlord as
follows: the individual(s) acting as signatory on behalf of Tenant is(are) duly
authorized to execute this Lease; Tenant has procured (whether from its

 

31



--------------------------------------------------------------------------------

members, partners or board of directors, as the case may be), the requisite
authority to enter into this Lease; this Lease is and shall be fully and
completely binding upon Tenant; and Tenant shall timely and completely perform
all of its obligations hereunder.

25.10. Authority of Landlord. Landlord and the person(s) executing this Lease on
behalf of Landlord hereby represent, warrant, and covenant with and to Tenant as
follows: the individual(s) acting as signatory on behalf of Landlord is(are)
duly authorized to execute this Lease; Landlord has procured (whether from its
members, partners or board of directors, as the case may be), the requisite
authority to enter into this Lease; this Lease is and shall be fully and
completely binding upon Landlord; and Landlord shall timely and completely
perform all of its obligations hereunder.

25.11. WAIVER OF TRIAL BY JURY. THE LANDLORD AND THE TENANT, TO THE FULLEST
EXTENT THAT THEY MAY LAWFULLY DO SO, HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BROUGHT BY ANY PARTY TO THIS LEASE WITH RESPECT TO THIS LEASE, THE
PREMISES, OR ANY OTHER MATTER RELATED TO THIS LEASE OR THE PREMISES.

25.12. Interpretation. Any references in this Lease to “Landlord” shall include
any successors and assigns of Landlord hereunder.

25.13. Submission of Lease. Submission of this Lease to Tenant for signature
does not constitute a reservation of space or an option to lease. This Lease is
not effective until execution by and delivery to both Landlord and Tenant.

25.14. Counterparts. This Lease may be executed in multiple counterparts, each
of which shall constitute an original, but all such counterparts shall together
constitute a single, complete and fully-executed document.

25.15. No Estate in Land. Tenant shall be granted a usufruct only in the
Premises under this Lease, and not a leasehold or other estate in land, and that
Tenant’s interest hereunder is not subject to levy, execution and sale and is
not, unless expressly provided herein, assignable except with Landlord’s prior
written consent.

25.16. Entire Lease. It is expressly agreed by Tenant, as a material
consideration for the execution of this Lease, that this Lease is the entire
agreement of the parties; that there are, and were, no oral representations,
warranties, understandings, stipulations, agreements or promises pertaining to
this Lease not incorporated in writing in this Lease. This Lease may not be
altered, waived, amended or extended except by an instrument in writing executed
and delivered by Landlord and Tenant in the same manner as the execution and
delivery of this Lease. Landlord and Tenant expressly agree that there are and
shall be no implied warranties of merchantability, habitability, fitness for a
particular purpose or of any other kind arising out of this Lease and there are
no warranties which extend beyond those expressly set forth in this Lease.

25.17. EXCULPATION. IF LANDLORD SHALL BE IN DEFAULT UNDER THIS LEASE AND, IF AS
A CONSEQUENCE OF SUCH DEFAULT, TENANT SHALL RECOVER A MONEY JUDGMENT AGAINST
LANDLORD, SUCH JUDGMENT SHALL BE SATISFIED ONLY OUT OF THE RIGHT, TITLE AND
INTEREST OF LANDLORD IN THE PREMISES AND NEITHER LANDLORD NOR ANY PERSON OR
ENTITY COMPRISING LANDLORD SHALL BE LIABLE FOR ANY DEFICIENCY. IN NO EVENT SHALL
TENANT HAVE THE RIGHT TO LEVY EXECUTION AGAINST ANY PROPERTY OF LANDLORD NOR ANY
PERSON OR ENTITY COMPRISING LANDLORD OTHER THAN ITS INTEREST IN THE PREMISES AS
HEREIN EXPRESSLY PROVIDED.

25.18. Jurisdiction and Venue. Each party hereby consents to jurisdiction and
venue in the federal and state courts located in Fulton County, Georgia with
respect to any matter relating to or arising from this Lease.

 

32



--------------------------------------------------------------------------------

25.19. No Partnership. This Lease does not constitute and shall not be construed
as constituting a partnership or joint venture between the parties hereto, and
no party shall have any right to obligate or bind any other party in any manner
whatsoever, and nothing herein contained shall give or is intended to give any
rights of any kind to any third persons, parties or entities.

25.20. Master Lease. Landlord is the lessee under that certain Lease Agreement
with the Development Authority of Fulton County (“Master Landlord”) dated as of
December 1, 2002 and amended by that certain First Amendment to Lease Agreement
dated September 26, 2008, (as amended from time to time, the “Master Lease”)
whereby Landlord leases the Premises from Master Landlord. Tenant acknowledges
that Landlord has the right to possess the Premises pursuant to the Master
Lease. This Lease is subject to and subordinate in all respects to all of the
terms and provisions of the Master Lease, and, notwithstanding anything to the
contrary contained herein, no provision hereof granting Tenant any power, right,
benefit or privilege shall be operative or effective, if and to the extent that
exercise or enjoyment of the same would constitute or result in any breach of,
default under, or termination of, the Master Lease. Landlord and Tenant shall
each refrain from performing any act which is prohibited by the Master Lease.
Landlord and Tenant each covenant and agree that any notices required to be
delivered under the Master Lease (including, without limitation, any default
notices thereunder) must also be delivered to the other party at the respective
address and in the manner provided herein in Section 25.2. Tenant shall perform
all affirmative covenants and obligations under the Master Lease where the
obligation to perform is by its nature imposed upon the party in possession of
the Premises. Upon reasonable advance notice to Tenant (except in the event of
an emergency), Landlord shall have the right to enter the Premises to cure any
default by Tenant under this Section 25.20.

[Signature Page Follows]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
day and year first above written.

 

LANDLORD: FIRST INDUSTRIAL, L.P., a Delaware limited partnership By:  

First Industrial Realty Trust, Inc.,

a Maryland corporation and its
sole general partner

By:   /s/    DAVID HARKER Name:   David Harker Its:   Executive Director of
Investments TENANT: ADESA ATLANTA, LLC, a New Jersey
limited liability company By:   /s/    PAUL J. LIPS   Paul J. Lips, a manager

 

Landlord’s Addresses for Notices:    Tenant’s Addresses for Notices:

c/o First Industrial Realty Trust, Inc.

311 South Wacker Drive, Suite 4000

Chicago, Illinois 60606

Attn: Operations Department

  

c/o ADESA, Inc.

13085 Hamilton Crossing Boulevard, Suite 500

Carmel, Indiana 46032

Attn: Michelle Mallon

With a copy to:

 

First Industrial Realty Trust, Inc.

Five Concourse Parkway, Suite 2020

Atlanta, Georgia 30328

Attn: Operations Director

  

With a copy to:

 

Winston & Strawn LLP

35 West Wacker Drive

Chicago, Illinois 60601

Attn: Ankur Gupta

With a copy to:

 

Barack Ferrazzano Kirschbaum & Nagelberg LLP

200 West Madison Street

Suite 3900

Chicago, Illinois 60606

Attn: Suzanne Bessette-Smith

  

 

S-1



--------------------------------------------------------------------------------

EXHIBIT A

PREMISES

EXHIBIT A—LAND

Legal Description

Parcel “I”

All that tract or parcel of land situated and lying in Land Lots 24, 25, 34, 35
and 36, 9th Land District, Fulton County, Georgia and being more particularly
described as follows:

Beginning at a  1/2 inch rebar at the intersection of the south line of Oakley
Industrial Boulevard (variable R/W) with the west line of the CSX Railroad (100’
R/W); thence, along the west line of the CSX Railroad and with a curve to the
right having a radius of 5309.24 feet, a chord bearing and distance of South 24
degrees 15 minutes 38 seconds East, 693.18 feet and an arc distance of 693.68
feet to a  1/2 inch rebar; thence, South 20 degrees 31 minutes 03 seconds East,
continuing along the west line of the CSX Railroad, a distance of 553.23 feet to
a point; thence, South 76 degrees 17 minutes 13 seconds West, leaving the CSX
Railroad and along the north line of a tract of land conveyed to Ruby O.
Thompson, as recorded in Deed Book 13140, page 238, Deed Records of Fulton
County, Georgia, passing a 1 inch axle at a distance of 0.20 feet and continuing
for a total distance of 646.19 feet to a 3/8 inch rebar in concrete; thence,
South 13 degrees 46 minutes 17 seconds East, along the west line of said
Thompson tract, a distance of 290.79 feet to a 3/8 inch rebar in concrete;
thence, North 76 degrees 17 minutes 13 seconds East, along the south line of
said Thompson tract, a distance of 680.59 feet to a  1/2 inch rebar on the west
line of said CSX Railroad; thence, South 20 degrees 31 minutes 03 seconds East,
along the west line of the CSX Railroad, a distance of 442.92 feet to a 2 inch
pipe; thence, South 76 degrees 49 minutes 39 seconds West, leaving the CSX
Railroad and along the north line of a tract of land conveyed to
Gerald M. Cochran, a distance of 146.69 feet to a 1 inch pipe; thence, along the
north line of a tract of land conveyed to Oakley Estates, Inc., the following
calls: first, South 76 degrees 46 minutes 08 seconds West, a distance of 543.87
feet to a 1 inch pipe; thence, North 66 degrees 20 minutes 13 seconds West, a
distance of 370.17 feet to a 1 inch pipe; thence, South 76 degrees 58 minutes 28
seconds West, a distance of 291.19 feet to a 1 inch pipe; thence North 69
degrees 29 minutes 59 seconds West, a distance of 573.17 feet to a 1 inch pipe;
thence South 01 degrees 11 minutes 44 seconds East, along the west line of said
Oakley Estates, Inc. tract, a distance of 980.19 feet to a 1 inch pipe; thence,
South 88 degrees 23 minutes 36 seconds East, along the south line of said Oakley
Estates, Inc. tract and the apparent south line of Land Lot 35, a distance of
737.84 feet to a point; thence, South 68 degrees 39 minutes 43 seconds West, a
distance of 2250.48 feet to a point; thence, North 16 degrees 24 minutes 31
seconds West, a distance of 378.99 feet to a point; thence, North 33 degrees 57
minutes 04 seconds West, a distance of 544.71 feet to a point; thence, North 08
degrees 58 minutes 32 seconds West, a distance of 624.34 feet to a point;
thence, North 09 degrees 42 minutes 26 seconds East, a distance of 536.07 feet
to a point on the south line of said Oakley Industrial Boulevard; thence, along
the south line of Oakley Industrial Boulevard the following calls: first, along
a curve to the left having a radius of 2925.17 feet, a chord bearing and
distance of North 51 degrees 55 minutes 24 seconds East, 436.00 feet and an arc
distance of 436.40 feet to a concrete right-of-way monument; thence, North 47
degrees 38 minutes 42 seconds East, a distance of 479.45 feet to a concrete
right-of-way monument; thence, along a curve to the right having a radius of
2232.10 feet, a chord bearing and distance of North 58 degrees 28 minutes 53
seconds East, 849.46 feet and an arc distance of 854.69 feet to a concrete
right-of-way monument; thence. North 69 degrees 26 minutes 09 seconds East, a
distance of 1527.41 feet to the Point of Beginning and containing 152.29 acres
of land, more or less.

LESS AND EXCEPT that tract or parcel of land described in Right of Way Deed
dated January 9, 2004, by and between Adesa Atlanta, LLC and Fulton County
recorded in Deed Book 37006, page 615. Said tract containing 2.6985 acres more
or less.



--------------------------------------------------------------------------------

LEGAL DESCRIPTION

Parcel “N”

All that tract or parcel of land situated and lying in Land Lots 23, 24 and 25,
9th Land District, Fulton County, Georgia, and being more particularly described
as follows:

Beginning at a  1/ 2 inch rebar at the intersection of the southerly line of
Wood Road (variable R/W) with the west line of Lee’s Mill Road (apparent 50’
R/W); thence, South 02 degrees 21 minutes 28 seconds West, along the west line
of Lee’s Mill Road, a distance of 75.17 feet to a  1/2 inch rebar; thence North
88 degrees 15 minutes 01 seconds West, leaving Lee’s Mill Road and along the
north line of a tract of land conveyed to Sloan J. Dailey, as recorded in Deed
Book 265.14, page 269, Deed Records of Fulton County, Georgia, a distance of
414.86 feet to a  1/2 inch rebar; thence, South 02 degrees 23 minutes 11 seconds
West, along the west line of said Dailey tract, a distance of 209.99 feet to a
 1/2 inch rebar; thence, South 88 degrees 14 minutes, 56 seconds East, along the
south line of said Dailey tract, a distance of 414.89 feet to a  1/2 inch rebar
on the west line of Lee’s Mill Road; thence, South 02 degrees 21 minutes 16
seconds West, along the west line of Lee’s Mill Road, a distance of 172.00 feet
to a 1 inch flat iron; thence, leaving Lee’s Mill Road and along the south line
of a tract of land conveyed to M.D. Hodges, Inc., as recorded in Deed Book
10585, page 90, the following calls: first, North 88 degrees 15 minutes 00
seconds West, a distance of 849.03 feet to a 1 inch axle; thence, North 88
degrees 21 minutes 50 seconds West, a distance of 235.01 feet to a  1/2 inch
rebar; thence, North 88 degrees 20 minutes 19 seconds West, a distance of 326.85
feet to a 1 inch pipe; thence, North 88 degrees 32 minutes 43 seconds West, a
distance of 176.26 feet to a cross cut on a rock; thence, North 88 degrees 18
minutes 12 seconds West, a distance of 1157.73 feet to a  1/2 inch rebar;
thence, North 88 degrees 24 minutes 55 seconds West, a distance of 237.39 feet
to a 3/8 inch rebar at the southwest corner of said M.D. Hodges, Inc. tract;
thence, North 04 degrees 21 minutes 53 seconds East, along the west line of said
M.D. Hodges, Inc. tract, a distance of 706.83 feet to a 1 inch pipe; thence,
North 86 degrees 49 minutes 02 seconds West, along the south line of a tract of
land conveyed to M.D. Hodges Enterprises, Inc., as recorded in Deed Book 9574,
pages 472, Deed Records of Fulton County, Georgia, a distance of 192.12 feet to
a  5/8 inch rebar; thence, North 86 degrees 47 minutes 41 seconds West,
continuing along said south line, a distance of 133.55 feet to a  5/8 inch rebar
at the southeast corner of a tract of land conveyed to PYA Monarch, Inc., as
recorded in Deed Book 29373, page 582, Deed Records, Fulton County, Georgia;
thence, along the east line of said PYA Monarch, Inc. tract the following calls:
First, North 42 degrees 15 minutes 01 seconds East, a distance of 365.10 feet to
a 5/8 inch rebar; thence, North 12 degrees 14 minutes 26 seconds East, a
distance of 131.32 feet to a sanitary sewer manhole; thence, North 40 degrees 59
minutes 35 seconds West, a distance of 1.90 feet to point; thence, North 68
degrees 39 minutes 43 seconds East, leaving said PYA Monarch, Inc. tract, a
distance of 2688.52 feet to a point on the south line of a tract of land
conveyed to Oakley Estates, Inc., said point also being on the apparent north
line of Land Lot 24; thence, South 88 degrees 23 minutes 36 seconds East, along
the south line of said Oakley Estates, Inc. tract and said north line of Land
Lot 24, a distance of 468.82 feet to a 1 inch pipe at the apparent northeast
corner of Land Lot 24 and the northeast corner of said M.D. Hodges Enterprises,
Inc. tract; thence, South 05 degrees 09 minutes 25 seconds West, along the east
line of said M.D. Hodges Enterprises, Inc. tract and the apparent east line of
Land Lot 24, a distance of 563.70 feet to a  1/2 inch rebar on the north line of
the terminus of Wood Road as defined by said M.D. Hodges Enterprises, Inc.
tract; thence, South 88 degrees 59 minutes 19 seconds West, along said north
line of Wood Road, a distance of 29.93 feet to a  1 /2 inch rebar; thence, South
05 degrees 14 minutes 05 seconds West, along the west line of Wood Road as
defined by said M.D. Hodges Enterprises, Inc. tract, a distance of 169.12 feet
to a 2 inch pipe at the northeast corner of a tract of land conveyed to Fife
Baptist Church; thence, South 88 degrees 52 minutes 42 seconds West, leaving
Wood Road and along the north line of the Fife Baptist Church tract, a distance
of 253.70 feet to a 1 1/2 inch angle iron; thence, South 88 degrees 15 minutes
50 seconds West, continuing along the north line of the Fife Baptist Church
tract, a distance of 242.10 feet to a  1/2 inch rebar; thence. South 05 degrees
47 minutes 51 seconds West, along the west line of the Fife Baptist Church
tract, a distance of 340.70 feef to a  1/2 inch rebar; thence, South 81 degrees
27 minutes 16 seconds East, along the south line of the Fife Baptist Church
tract, a distance of 250.78 feet to a 1 1/2 inch angle iron; thence, South 81
degrees 07 minutes 37 seconds East, continuing along the south line of the Fife
Baptist Church tract, a distance of 246.02 feet to a  1/2 inch pipe on the west
line of Wood Road; thence, South 05 degrees 07 minutes 07 seconds West,



--------------------------------------------------------------------------------

along the west line of Wood Road, a distance of 77.59 feet to a  1/2 inch rebar
at the northeast corner of a tract of land conveyed to Robert A. Wood; thence,
North 88 degrees 23 minutes 30 seconds West, leaving Wood Road and along the
north line of the Wood tract, a distance of 415.03 feet to a  1/2 inch rebar:
thence. South 05 degrees 02 minutes 14 seconds West, along the west line of the
Wood tract, a distance of 227.89 feet to a  1/2 inch rebar; thence South 88
degrees 17 minutes 49 seconds East, along the south line of the Wood tract, a
distance of 154.41 feet to a  1/2 inch rebar; thence, South 64 degrees 38
minutes 18 seconds East, continuing along the south line of the Wood tract, a
distance of 53.89 feet to a 2 inch pipe; thence, South 64 degrees 32 minutes 53
seconds East, continuing along the south line of the Wood tract, a distance of
222.67 feet to a 1 inch rebar on the west line of said Wood Road; thence, along
the south line of Wood Road and with a curve to the left having a radius of
124.94 feet, a chord bearing and distance of South 40 degrees 54 minutes 48
seconds East, 82.79 feet and an arc distance of 84.39 feet to a  1/2 inch rebar;
thence, South 60 degrees 05 minutes 17 seconds East, continuing along the south
line of Wood Road, a distance of 167.04 feet to the Point of Beginning and
containing 106.48 acres of land, more or less.



--------------------------------------------------------------------------------

LEGAL DESCRIPTION

Tracts 1 and 2

All that tract or parcel of land lying and being in Land Lots 35 and 36 of Ninth
District of originally Fayette then Campbell now Fulton County, Georgia more
fully described as follows: Commencing in the center of Fairburn and
Fayetteville Highway at a point 250-1/2 feet southernly measured along said
Highway from the North line of land lots Nos. 35 and 36 run south 74 degrees,
West 118 feet to center of Atlantic Coast Line Railroad, Thence continue
Westerly on same course 698 feet to a corner, thence run South 16 degrees East
290 8/10 feet to a corner, thence run North 74 degrees East 731 feet to center
of A.C.L. R.R. Thence continue Easterly in same course 158-1/2 feet to the
center of Fairburn and Fayetteville Highway, Thence North 30 degrees and 45
minutes West along said highway 300 feet to point of beginning, and containing 5
acres of land not including right of way of 100 feet wide belonging to Atlantic
Coast Line Rail Road. This 5 acre tract of land is a part of the Tom Garden
place and was deeded by Grady Carden and Mrs. Emmie Carden Findlay to John Low
Smith, and from John Low Smith to Lois Oakley.

MORE RECENTLY DESCRIBED IN A SURVEY BY INTEGRATED SCIENCE AND

ENGINEERING DATED JUNE 11, 2002, AS FOLLOWS:

TRACT 1

All that tract or parcel of land lying and being in Land Lots 35 and 36 of the
9th District, Fulton County, Georgia, and being more particularly described as
follows:

To reach the true point of beginning, commence at a 1” open top pipe at the
common land lot corner of land cots 35, 36, 23 and 24;

THENCE North 00 degrees 08 minutes 19 seconds West along the western land lot
line of land lot 36 for a distance of 1192.30 feet to a point where the South
property line of tract 2 intersects the common land lot line of land lots 35 and
36;

THENCE North 76 degrees 17 minutes 31 seconds East along the South property line
of tract 2 for a distance of 466.69 feet to a  1/2” rebar found at the west
right of way of a CSX railroad (100’ R/W) and true point of beginning;

THENCE South 76 degrees 17 minutes 31 seconds West for a distance of 681.04 feet
to a 3/8” rebar found;

THENCE North 13 degrees 46 minutes 35 seconds West for a distance of 290.84 feet
to a 3/8” rebar found;

THENCE North 76 degrees 17 minutes 13 seconds East for a distance of 646.02 feet
to the western right of way of a 100’ CSX Railroad right of way and an axle
found;

THENCE South 20 degrees 38 minutes 22 seconds East along the western right of
way of a 100 foot CSX right of way for a distance of 293.04 feet to a  1/2”
rebar found and the true point of beginning;

Said property contains 4.43 acres more or less.

Total area tract 1 and tract 2 = 4.72 acres more or less.



--------------------------------------------------------------------------------

TRACT 2

All that tract or parcel of land lying and being in Land Lot 36 of the 9th
District, Fulton County, Georgia, and being more particularly described as
follows:

To reach the true point of beginning, commence at a 1” open top pipe at the
common land lot corner of land lots 35, 36, 23, and 24;

THENCE North 00 degrees 08 minutes 19 seconds West along the western land lot
line of land lot 36 for a distance of 1192.30 feet to a point where the South
property line of tract 2 intersects the common land lot of land lots 35 and 36;

THENCE North 76 degrees 17 minutes 31 seconds East along the South property line
of tract 2 for a distance of 486.69 feet to a  1/2” rebar at the west right of
way of a CSX railroad (100’) R/W);

THENCE across the right of way of the CSX railroad North 75 degrees 32 minutes
19 seconds East for a distance of 100.35 feet to a 60-penny nail on the east
right of way of the 100’ wide CSX railroad and true point of beginning;

THENCE North 20 degrees 30 minutes 14 seconds West along the right of way of the
CSX Railroad (100’ R/W) for a distance of 291.99 feet to a  1/2” rebar found;

THENCE North 76 degrees 07 minutes 03 seconds East for a distance of 38.28 feet
to the right of way of Fayetteville Road (100’ R/W) and a 1” open top pipe;

THENCE South 22 degrees 16 minutes 14 seconds East along the right of way of
Fayetteville Road for a distance of 293.27 feet to a 1” open top pipe;

THENCE South 76 degrees 13 minutes 18 seconds West for a distance of 47.39 feet
to a 60-penny nail and true point of beginning;

Said property contains 0.29 acres more or less.

TRACT 3

All that tract or parcel of land situated and lying in Land Lots 24, 25 and 34
of the 9th Land District, Fulton County, Georgia, and being more particularly
described as follows:

Commencing at a concrete right-of-way monument at the intersection of the south
line of Oakley Industrial Boulevard (variable right-of-way) with the east line
of Spence Road (S.R. 92) (variable right-of-way); thence along the south line of
Oakley Industrial Boulevard the following calls: First, along a curve to the
right having a radius of 1850.10 feet, a chord bearing and distance of North 69
degrees 42 minutes 42 seconds East, 729.16 feet and an arc distance of 733.97
feet to a concrete right-of-way monument; thence North 81 degrees 04 minutes 59
seconds East, a distance of 251.07 feet to a concrete right-of-way monument;
thence along a curve to the left having a radius of 2925.17 feet, a chord
bearing and distance of North 76 degrees 56 minutes 07 seconds East, 437.31 feet
and an arc distance of 437.72 feet to a concrete right-of-way monument; thence
North 72 degrees 16 minutes 11 seconds East, a distance of 579.73 feet to a
concrete right-of-way monument; thence along a curve to the left having a radius
of 2925.17 feet, a chord bearing and distance of North 67 degrees 40 minutes 19
seconds East, 498.46 feet and an arc distance of 499.06 feet to the POINT OF
BEGINNING of the herein described tract of land; thence continuing along the
south line of Oakley Industrial Boulevard with a curve to the left having a
radius of 2925.17 feet, a chord bearing and distance of North 59 degrees 29
minutes 27 seconds East, 336.12 feet



--------------------------------------------------------------------------------

and an arc distance of 336.30 feet to a point; thence South 09 degrees 42
minutes 26 seconds West, leaving Oakley Industrial Boulevard, a distance of
536.07 feet to a point; thence South 08 degrees 58 minutes 32 seconds East, a
distance of 624.34 feet to a point; thence South 33 degrees 57 minutes 04
seconds East, a distance of 544.71 feet to a point; thence South 16 degrees 24
minutes 31 seconds East, a distance of 378.99 feet to a point; thence South 68
degrees 39 minutes 43 seconds West, a distance of 438.04 feet to a point on the
east line of a tract of land conveyed to PYA Monarch, Inc. as recorded in Deed
Book 29373, page 582, Deed Records of Fulton County, Georgia; thence along the
east line of the PYA Monarch, Inc. Tract the following calls: First, North 40
degrees 59 minutes 35 seconds West, a distance of 18.26 feet to a 5/8 inch
rebar; thence North 71 degrees 06 minutes 52 seconds West, a distance of 304.79
feet to a 5/8 inch rebar; thence North 11 degrees 55 minutes 32 seconds West, a
distance of 411.27 feet to a 5/8 inch rebar; thence North 31 degrees 57 minutes
30 seconds East, a distance of 204.98 feet to a 5/8 inch rebar; thence North 39
degrees 53 minutes 08 seconds West, a distance of 278.97 feet to a sanitary
sewer manhole; thence North 03 degrees 03 minutes 27 seconds West, a distance of
149.60 feet to a 5/8 inch rebar at the northeast corner of said PYA Monarch,
Inc. Tract; thence North 03 degrees 05 minutes 37 seconds West, leaving the PYA
Monarch, Inc. Tract, a distance of 227.81 feet to a sanitary sewer manhole;
thence North 19 degrees 05 minutes 24 seconds East, a distance of 350.15 feet to
a point; thence North 10 degrees 18 minutes 55 seconds East, a distance of
344.23 feet to the POINT OF BEGINNING and containing 20.85 acres of land, more
or less.



--------------------------------------------------------------------------------

EXHIBIT A—LAND

Legal Description

Parcel “I”

All that tract or parcel of land situated and lying in Land Lots 24, 25, 34, 35
and 36, 9th Land District, Fulton County, Georgia and being more particularly
described as follows:

Beginning at a  1/2 inch rebar at the intersection of the south line of Oakley
Industrial Boulevard (variable R/W) with the west line of the CSX Railroad (100’
R/W); thence, along the west line of the CSX Railroad and with a curve to the
right having a radius of 5309.24 feet, a chord bearing and distance of South 24
degrees 15 minutes 38 seconds East, 693.18 feet and an arc distance of 693.68
feet to a  1/2 inch rebar; thence, South 20 degrees 31 minutes 03 seconds East,
continuing along the west line of the CSX Railroad, a distance of 553.23 feet to
a point; thence, South 76 degrees 17 minutes 13 seconds West, leaving the CSX
Railroad and along the north line of a tract of land conveyed to Ruby O.
Thompson, as recorded in Deed Book 13140, page 238, Deed Records of Fulton
County, Georgia, passing a 1 inch axle at a distance of 0.20 feet and continuing
for a total distance of 646.19 feet to a 3/8 inch rebar in concrete; thence,
South 13 degrees 46 minutes 17 seconds East, along the west line of said
Thompson tract, a distance of 290.79 feet to a 3/8 inch rebar in concrete;
thence, North 76 degrees 17 minutes 13 seconds East, along the south line of
said Thompson tract, a distance of 680.59 feet to a  1/2 inch rebar on the west
line of said CSX Railroad; thence, South 20 degrees 31 minutes 03 seconds East,
along the west line of the CSX Railroad, a distance of 442.92 feet to a 2 inch
pipe; thence, South 76 degrees 49 minutes 39 seconds West, leaving the CSX
Railroad and along the north line of a tract of land conveyed to Gerald M.
Cochran, a distance of 146.69 feet to a 1 inch pipe; thence, along the north
line of a tract of land conveyed to Oakley Estates, Inc., the following calls:
first, South 76 degrees 46 minutes 08 seconds West, a distance of 543.87 feet to
a 1 inch pipe; thence, North 66 degrees 20 minutes 13 seconds West, a distance
of 370.17 feet to a 1 inch pipe; thence, South 76 degrees 58 minutes 28 seconds
West, a distance of 291.19 feet to a 1 inch pipe; thence North 69 degrees 29
minutes 59 seconds West, a distance of 573.17 feet to a 1 inch pipe; thence
South 01 degrees 11 minutes 44 seconds East, along the west line of said Oakley
Estates, Inc. tract, a distance of 980.19 feet to a 1 inch pipe; thence, South
88 degrees 23 minutes 36 seconds East, along the south line of said Oakley
Estates, Inc. tract and the apparent south line of Land Lot 35, a distance of
737.84 feet to a point; thence, South 68 degrees 39 minutes 43 seconds West, a
distance of 2250.48 feet to a point; thence, North 16 degrees 24 minutes 31
seconds West, a distance of 378.99 feet to a point; thence, North 33 degrees 57
minutes 04 seconds West, a distance of 544.71 feet to a point; thence, North 08
degrees 58 minutes 32 seconds West, a distance of 624.34 feet to a point;
thence, North 09 degrees 42 minutes 26 seconds East, a distance of 536.07 feet
to a point on the south line of said Oakley Industrial Boulevard; thence, along
the south line of Oakley Industrial Boulevard the following calls: first, along
a curve to the left having a radius of 2925.17 feet, a chord bearing and
distance of North 51 degrees 55 minutes 24 seconds East, 436.00 feet and an arc
distance of 436.40 feet to a concrete right-of-way monument; thence, North 47
degrees 38 minutes 42 seconds East, a distance of 479.45 feet to a concrete
right-of-way monument; thence, along a curve to the right having a radius of
2232.10 feet, a chord bearing and distance of North 58 degrees 28 minutes 53
seconds East, 849.46 feet and an arc distance of 854.69 feet to a concrete
right-of-way monument; thence, North 69 degrees 26 minutes 09 seconds East, a
distance of 1527.41 feet to the Point of Beginning and containing 152.29 acres
of land, more or less.

LESS AND EXCEPT that tract or parcel of land described in Right of Way Deed
dated January 9, 2004, by and between Adesa Atlanta, LLC and Fulton County
recorded in Deed Book 37006, page 615. Said tract containing 2.6985 acres more
or less.



--------------------------------------------------------------------------------

LEGAL DESCRIPTION

Parcel “N”

All that tract or parcel of land situated and lying in Land Lots 23, 24 and 25,
9th Land District, Fulton County, Georgia, and being more particularly described
as follows:

Beginning at a  1/ 2 inch rebar at the intersection of the southerly line of
Wood Road (variable R/W) with the west line of Lee’s Mill Road (apparent 50’
R/W); thence, South 02 degrees 21 minutes 28 seconds West, along the west line
of Lee’s Mill Road, a distance of 75.17 feet to a  1/2 inch rebar; thence North
88 degrees 15 minutes 01 seconds West, leaving Lee’s Mill Road and along the
north line of a tract of land conveyed to Sloan J. Dailey, as recorded in Deed
Book 26514, page 269, Deed Records of Fulton County, Georgia, a distance of
414.86 feet to a  1/2 inch rebar; thence, South 02 degrees 23 minutes 11 seconds
West, along the west line of said Dailey tract, a distance of 209.99 feet to a
 1/2 inch rebar; thence, South 88 degrees 14 minutes, 56 seconds East, along the
south line of said Dailey tract, a distance of 414.89 feet to a  1/2 inch rebar
on the west line of Lee’s Mill Road; thence, South 02 degrees 21 minutes 16
seconds West, along the west line of Lee’s Mill Road, a distance of 172.00 feet
to a 1 inch flat iron; thence, leaving Lee’s Mill Road and along the south line
of a tract of land conveyed to M.D. Hodges, Inc., as recorded in Deed Book
10585, page 90, the following calls: first, North 88 degrees 15 minutes 00
seconds West, a distance of 849.03 feet to a 1 inch axle; thence, North 88
degrees 21 minutes 50 seconds West, a distance of 235.01 feet to a  1/2 inch
rebar; thence, North 88 degrees 20 minutes 19 seconds West, a distance of 326.85
feet to a 1 inch pipe; thence, North 88 degrees 32 minutes 43 seconds West, a
distance of 176.26 feet to a cross cut on a rock; thence, North 88 degrees 18
minutes 12 seconds West, a distance of 1157.73 feet to a  1/2 inch rebar;
thence, North 88 degrees 24 minutes 55 seconds West, a distance of 237.39 feet
to a 3/8 inch rebar at the southwest comer of said M.D. Hodges, Inc. tract;
thence, North 04 degrees 21 minutes 53 seconds East, along the west line of said
M.D. Hodges, Inc. tract, a distance of 706.83 feet to a 1 inch pipe; thence,
North 86 degrees 49 minutes 02 seconds West, along the south line of a tract of
land conveyed to M.D. Hodges Enterprises, Inc., as recorded in Deed Book 9574,
pages 472, Deed Records of Fulton County, Georgia, a distance of 192.12 feet to
a 5/8 inch rebar; thence, North 86 degrees 47 minutes 41 seconds West,
continuing along said south line, a distance of 133.55 feet to a 5/8 inch rebar
at the southeast comer of a tract of land conveyed to PYA Monarch, Inc., as
recorded in Deed Book 29373, page 582, Deed Records, Fulton County, Georgia;
thence, along the east line of said PYA Monarch, Inc. tract the following calls:
First, North 42 degrees 15 minutes 01 seconds East, a distance of 365.10 feet to
a 5/8 inch rebar; thence, North 12 degrees 14 minutes 26 seconds East, a
distance of 131.32 feet to a sanitary sewer manhole; thence, North 40 degrees 59
minutes 35 seconds West, a distance of 1.90 feet to point; thence, North 68
degrees 39 minutes 43 seconds East, leaving said PYA Monarch, Inc. tract, a
distance of 2688.52 feet to a point on the south line of a tract of land
conveyed to Oakley Estates, Inc., said point also being on the apparent north
line of Land Lot 24; thence, South 88 degrees 23 minutes 36 seconds East, along
the south line of said Oakley Estates, Inc. tract and said north line of Land
Lot 24, a distance of 468.82 feet to a 1 inch pipe at the apparent northeast
corner of Land Lot 24 and the northeast corner of said M.D. Hodges Enterprises,
Inc. tract; thence, South 05 degrees 09 minutes 25 seconds West, along the east
line of said M.D. Hodges Enterprises, Inc. tract and the apparent east line of
Land Lot 24, a distance of 563.70 feet to a  1/2 inch rebar on the north line of
the terminus of Wood Road as defined by said M.D. Hodges Enterprises. Inc.
tract; thence, South 88 degrees 59 minutes 19 seconds West, along said north
line of Wood Road, a distance of 29.93 feet to a  1/2 inch rebar; thence, South
05 degrees 14 minutes 05 seconds West, along the west line of Wood Road as
defined by said M.D. Hodges Enterprises, Inc. tract, a distance of 169.12 feet
to a 2 inch pipe at the northeast corner of a tract of land conveyed to Fife
Baptist Church; thence, South 88 degrees 52 minutes 42 seconds West, leaving
Wood Road and along the north line of the Fife Baptist Church tract, a distance
of 253.70 feet to a 1 1/2 inch angle iron; thence, South 88 degrees 15 minutes
50 seconds West, continuing along the north line of the Fife Baptist Church
tract, a distance of 242.10 feet to a  1/2 inch rebar; thence, South 05 degrees
47 minutes 51 seconds West, along the west line of the Fife Baptist Church
tract, a distance of 340.70 feet to a 54 inch rebar; thence, South 81 degrees 27
minutes 16 seconds East, along the south line of the Fife Baptist Church tract,
a distance of 250.78 feet to a 1 1/2 inch angle iron; thence, South 81 degrees
07 minutes 37 seconds East, continuing along the south line of the Fife Baptist
Church tract, a distance of 246.02 feet to a  1/2 inch pipe on the west line of
Wood Road; thence, South 05 degrees 07 minutes 07 seconds West,



--------------------------------------------------------------------------------

along the west line of Wood Road, a distance of 77.59 feet to a  1/2 inch rebar
at the northeast corner of a tract of land conveyed to Robert A. Wood; thence,
North 88 degrees 23 minutes 30 seconds West, leaving Wood Road and along the
north line of the Wood tract, a distance of 415.03 feet to a  1/2 inch rebar;
thence. South 05 degrees 02 minutes 14 seconds West, along the west line of the
Wood tract, a distance of 227.89 feet to a  1/2 inch rebar; thence South 88
degrees 17 minutes 49 seconds East, along the south line of the Wood tract, a
distance of 154.41 feet to a  1/2 inch rebar; thence, South 64 degrees 38
minutes 18 seconds East, continuing along the south line of the Wood tract, a
distance of 53.89 feet to a 2 inch pipe; thence, South 64 degrees 32 minutes 53
seconds East, continuing along the south line of the Wood tract, a distance of
222.67 feet to a 1 inch rebar on the west line of said Wood Road; thence, along
the south line of Wood Road and with a curve to the left having a radius of
124.94 feet, a chord bearing and distance of South 40 degrees 54 minutes 48
seconds East, 82.79 feet and an arc distance of 84.39 feet to a  1/2 inch rebar;
thence, South 60 degrees 05 minutes 17 seconds East, continuing along the south
line of Wood Road, a distance of 167.04 feet to the Point of Beginning and
containing 106.48 acres of land, more or less.



--------------------------------------------------------------------------------

LEGAL DESCRIPTION

Tracts 1 and 2

All that tract or parcel of land lying and being in Land Lots 35 and 36 of Ninth
District of originally Fayette then Campbell now Fulton County, Georgia more
fully described as follows: Commencing in the center of Fairburn and
Fayetteville Highway at a point 250-1/2 feet southernly measured along said
Highway from the North line of land lots Nos. 35 and 36 run south 74 degrees,
West 118 feet to center of Atlantic Coast Line Railroad, Thence continue
Westerly on same course 698 feet to a corner, thence run South 16 degrees East
290 8/10 feet to a corner, thence run North 74 degrees East 731 feet to center
of A.C.L. R.R. Thence continue Easterly in same course 158-1/2 feet to the
center of Fairburn and Fayetteville Highway, Thence North 30 degrees and 45
minutes West along said highway 300 feet to point of beginning, and containing 5
acres of land not including right of way of 100 feet wide belonging to Atlantic
Coast Line Rail Road. This 5 acre tract of land is a part of the Tom Garden
place and was deeded by Grady Carden and Mrs. Emmie Carden Findlay to John Low
Smith, and from John Low Smith to Lois Oakley.

MORE RECENTLY DESCRIBED IN A SURVEY BY INTEGRATED SCIENCE AND ENGINEERING DATED
JUNE 11, 2002, AS FOLLOWS:

TRACT 1

All that tract or parcel of land lying and being in Land Lots 35 and 36 of the
9th District, Fulton County, Georgia, and being more particularly described as
follows:

To reach the true point of beginning, commence at a 1” open top pipe at the
common land lot corner of land lots 35, 36, 23 and 24;

THENCE North 00 degrees 08 minutes 19 seconds West along the western land lot
line of land lot 36 for a distance of 1192.30 feet to a point where the South
property line of tract 2 intersects the common land lot line of land lots 35 and
36;

THENCE North 76 degrees 17 minutes 31 seconds East along the South property line
of tract 2 for a distance of 466.69 feet to a  1/2, rebar found at the west
right of way of a CSX railroad (100’ R/W) and true point of beginning;

THENCE South 76 degrees 17 minutes 31 seconds West for a distance of 681.04 feet
to a 3/8” rebar found;

THENCE North 13 degrees 46 minutes 35 seconds West for a distance of 290.84 feet
to a 3/8” rebar found;

THENCE North 76 degrees 17 minutes 13 seconds East for a distance of 646.02 feet
to the western right of way of a 100’ CSX Railroad right of way and an axle
found;

THENCE South 20 degrees 38 minutes 22 seconds East along the western right of
way of a 100 foot CSX right of way for a distance of 293.04 feet to a  1/2”
rebar found and the true point of beginning;

Said property contains 4.43 acres more or less.

Total area tract 1 and tract 2 = 4.72 acres more or less.



--------------------------------------------------------------------------------

TRACT 2

All that tract or parcel of land lying and being in Land Lot 36 of the 9th
District, Fulton County, Georgia, and being more particularly described as
follows:

To reach the true point of beginning, commence at a 1” open top pipe at the
common land lot corner of land lots 35, 36, 23, and 24;

THENCE North 00 degrees 08 minutes 19 seconds West along the western land lot
line of land lot 36 for a distance of 1192.30 feet to a point where the South
property line of tract 2 intersects the common land lot of land lots 35 and 36;

THENCE North 76 degrees 17 minutes 31 seconds East along the South property line
of tract 2 for a distance of 486.69 feet to a  1/2” rebar at the west right of
way of a CSX railroad (100’) R/W);

THENCE across the right of way of the CSX railroad North 75 degrees 32 minutes
19 seconds East for a distance of 100.35 feet to a 60-penny nail on the east
right of way of the 100' wide CSX railroad and true point of beginning;

THENCE North 20 degrees 30 minutes 14 seconds West along the right of way of the
CSX Railroad (100’ R/W) for a distance of 291.99 feet to a  1/2” rebar found;

THENCE North 76 degrees 07 minutes 03 seconds East for a distance of 38.28 feet
to the right of way of Fayetteville Road (100’ R/W) and a 1” open top pipe;

THENCE South 22 degrees 16 minutes 14 seconds East along the right of way of
Fayetteville Road for a distance of 293.27 feet to a 1” open top pipe;

THENCE South 76 degrees 13 minutes 18 seconds West for a distance of 47.39 feet
to a 60-penny nail and true point of beginning;

Said property contains 0.29 acres more or less.

TRACT 3

All that tract or parcel of land situated and lying in Land Lots 24. 25 and 34
of the 9th Land District, Fulton County, Georgia, and being more particularly
described as follows:

Commencing at a concrete right-of-way monument at the intersection of the south
line of Oakley Industrial Boulevard (variable right-of-way) with the east line
of Spence Road (S.R. 92) (variable right-of-way); thence along the south line of
Oakley Industrial Boulevard the following calls: First, along a curve to the
right having a radius of 1850.10 feet, a chord bearing and distance of North 69
degrees 42 minutes 42 seconds East, 729.16 feet and an arc distance of 733.97
feet to a concrete right-of-way monument; thence North 81 degrees 04 minutes 59
seconds East, a distance of 251.07 feet to a concrete right-of-way monument;
thence along a curve to the left having a radius of 2925.17 feet, a chord
bearing and distance of North 76 degrees 56 minutes 07 seconds East, 437.31 feet
and an arc distance of 437.72 feet to a concrete right-of-way monument; thence
North 72 degrees 16 minutes 11 seconds East, a distance of 579.73 feet to a
concrete right-of-way monument; thence along a curve to the left having a radius
of 2925.17 feet, a chord bearing and distance of North 67 degrees 40 minutes 19
seconds East, 498.46 feet and an arc distance of 499,06 feet to the POINT OF
BEGINNING of the herein described tract of land; thence continuing along the
south line of Oakley Industrial Boulevard with a curve to the left having a
radius of 2925.17 feet, a chord bearing and distance of North 59 degrees 29
minutes 27 seconds East, 336.12 feet



--------------------------------------------------------------------------------

and an arc distance of 336.30 feet to a point; thence South 09 degrees 42
minutes 26 seconds West, leaving Oakley Industrial Boulevard, a distance of
536.07 feet to a point; thence South 08 degrees 58 minutes 32 seconds East, a
distance of 624.34 feet to a point; thence South 33 degrees 57 minutes 04
seconds East, a distance of 544.71 feet to a point; thence South 16 degrees 24
minutes 31 seconds East, a distance of 378,99 feet to a point; thence South 68
degrees 39 minutes 43 seconds West, a distance of 438.04 feet to a point on the
east line of a tract of land conveyed to PYA Monarch, Inc. as recorded in Deed
Book 29373, page 582, Deed Records of Fulton County, Georgia; thence along the
east line of the PYA Monarch, Inc. Tract the following calls: First, North 40
degrees 59 minutes 35 seconds West, a distance of 18.26 feet to a 5/8 inch
rebar; thence North 71 degrees 06 minutes 52 seconds West, a distance of 304.79
feet to a 5/8 inch rebar; thence North 11 degrees 55 minutes 32 seconds West, a
distance of 411.27 feet to a 5/8 inch rebar; thence North 31 degrees 57 minutes
30 seconds East, a distance of 204.98 feet to a 5/8 inch rebar; thence North 39
degrees 53 minutes 08 seconds West, a distance of 278.97 feet to a sanitary
sewer manhole; thence North 03 degrees 03 minutes 27 seconds West, a distance of
149.60 feet to a 5/8 inch rebar at the northeast corner of said PYA Monarch,
Inc. Tract; thence North 03 degrees 05 minutes 37 seconds West, leaving the PYA
Monarch, Inc. Tract, a distance of 227.81 feet to a sanitary sewer manhole;
thence North 19 degrees 05 minutes 24 seconds East, a distance of 350.15 feet to
a point; thence North 10 degrees 18 minutes 55 seconds East, a distance of
344.23 feet to the POINT OF BEGINNING and containing 20.85 acres of land, more
or less.



--------------------------------------------------------------------------------

EXHIBIT B

PREMISES

TENANT OPERATIONS INQUIRY FORM

 

1. Name                                          
                                         
                                                                            of

  Company/Contact                                     
                                         
                                                                

 

2. Address/Phone                                     
                                         
                                                                





 

3. Provide a brief description of your business and operations:
                                                                         

 

                                                                               
       

 

4. Will you be required to make filings and notices or obtain permits as
required by Federal and/or State regulations for the operations at the proposed
facility? Specifically:

 

 

a. SARA Title III Section 312 (Tier II) reports

   YES    NO

(> 10,000lbs. of hazardous materials STORED at any one time)

     

b. SARA Title III Section 313 (Tier III) Form R reports

   YES    NO

(> 10,000lbs. of hazardous materials USED per year)

     

c. NPDES or SPDES Stormwater Discharge permit

   YES    NO

(answer “No” if “No-Exposure Certification” filed)

     

d. EPA Hazardous Waste Generator ID Number

   YES    NO

5. Provide a list of chemicals and wastes that will be used and/or generated at
the proposed location. Routine office and cleaning supplies are not included.
Make additional copies if required.

 

Chemical/Waste

   Approximate Annual
Quantity Used or
Generated    Storage Container(s)
(i.e. Drums, Cartons, Totes,
Bags, ASTs, USTs, etc)                  

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

BROOM CLEAN CONDITION AND REPAIR REQUIREMENTS

 

•  

All lighting is to be placed into good working order. This includes replacement
of bulbs and ballasts, as needed.

 

•  

All truck doors and dock levelers should be in good operating order (including,
but not limited to, overhead door springs, rollers, tracks and motorized door
operator).

 

•  

All structural steel columns in the warehouse and office should be inspected for
damage, and must be repaired. Repairs of this nature shall be pre-approved by
the Landlord prior to implementation.

 

•  

HVAC system shall be in good working order. Working order shall include, but is
not limited to, filters, thermostats, warehouse heaters and exhaust fans. Upon
move-out, Landlord will have an exit inspection performed by a certified
mechanical contractor mutually and reasonably agreeable to both parties to
determine the condition of the HVAC systems.

 

•  

All holes over 1/4” in diameter in the office space and in the sheet rock walls
shall be repaired prior to move-out.

 

•  

Flooring shall be free of excessive dust, dirt, grease, oil and stains. Cracks
in concrete and asphalt shall be acceptable as long as they are ordinary wear
and tear, and are not the result of misuse.

 

•  

Facilities shall be returned in a broom clean condition, including, but not
limited to, the cleaning of the coffee bar, restroom areas, windows, and other
portions of the Premises.

 

•  

There shall be no protrusion of anchors from the warehouse floor and all holes
shall be appropriately patched. If machinery/equipment is removed, the
electrical lines shall be properly terminated at the nearest junction box.

 

•  

All exterior windows with cracks or breakage shall be replaced.

 

•  

Tenant shall provide keys for all locks on the Premises, including front doors,
rear doors, and interior doors.

 

•  

All mechanical and electrical systems shall be left in a safe condition that
conforms to all codes applicable to Tenant and the Premises as of the
termination of the Lease. Bare wires shall be clipped to the nearest junction
box and dangerous installations shall be corrected to Landlord’s reasonable
satisfaction.

 

•  

All plumbing fixtures shall be in good working order, including, but not limited
to, the water heater.

 

•  

All dock bumpers shall be left in place and well-secured.

 

•  

No ceiling tiles may be missing or materially damaged.

 

•  

All trash shall be removed from both inside and outside of the Improvements.

 

•  

All signs in front of the Improvements and on glass entry door and rear door
shall be removed.

 

•  

All roof penetrations shall be repaired and sealed.

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

OTHER LEASES

 

1. Ground Lease Agreement by and between First Industrial Pennsylvania, L.P., as
landlord, and ADESA California, LLC and ADESA San Diego, LLC, collectively, as
tenant, dated of even date herewith for premises located at 849 Kiefer
Boulevard, Sacramento, California.

 

2. Ground Lease Agreement by and between First Industrial, L.P., as landlord,
and ADESA California, LLC, as tenant, dated of even date herewith for premises
located at 2175 Cactus Road, San Diego, California.

 

3. Ground Lease Agreement by and between First Industrial, L.P., as landlord,
and ADESA San Diego, LLC, as tenant, dated of even date herewith for premises
located at 2175 Cactus Road, San Diego, California.

 

4. Ground Lease Agreement by and between First Industrial, L.P., as landlord,
and ADESA California, LLC, as tenant, dated of even date herewith for premises
located at 11625 Nino Way, Mira Loma, California.

 

5.

Ground Lease Agreement by and between First Industrial Financing Partnership,
L.P., as landlord, and ADESA Florida, LLC, as tenant, dated of even date
herewith for premises located at 6005 24th Street East, Bradenton, Florida.

 

6. Ground Lease Agreement by and between First Industrial, L.P., as landlord,
and ADESA Texas, Inc., as tenant, dated of even date herewith for premises
located at 4526 N. Sam Houston Parkway, Houston, Texas.

 

7.

Ground Lease Agreement by and between and First Industrial, L.P., as landlord,
and ADESA Washington, LLC, as tenant, dated of even date herewith for premises
located at 621 37th Street NW, Auburn, Washington.

 

8. Ground Lease Agreement by and between First Industrial Pennsylvania, L.P., as
landlord, and ADESA California, LLC, as tenant, dated of even date herewith, for
premises located at 18501 W. Stanford Road, Tracy, California.

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

Intentionally Omitted

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

Intentionally Omitted

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

STATE OF GEORGIA

COUNTY OF FULTON

After recording, please return to:

Jill J. Littlejohn

Barack Ferrazzano Kirschbaum & Nagelberg LLP

200 West Madison Street, Suite 3900

Chicago, Illinois 60606

MEMORANDUM OF SUBLEASE

THIS MEMORANDUM OF SUBLEASE (this “Memorandum”) is entered into as of
            , 2008, by and between FIRST INDUSTRIAL, L.P., a Delaware limited
partnership (“Landlord”) and ADESA ATLANTA, LLC, a New Jersey limited liability
company, (“Tenant”).

 

  1. Landlord and Tenant have entered into that certain Ground Sublease dated
            , 2008 (the “Lease”) by which Landlord has leased to Tenant that
certain tract or parcel of real property, located in Fulton County, Georgia, and
being more particularly described on Exhibit A attached hereto and made a part
hereof for all purposes (the “Premises”).

 

  2. Capitalized terms used but not defined herein shall have the meanings
attributed to same in the Lease.

 

  3. The Lease is for a term of twenty (20) years, commencing             ,
2008. The Lease contains two (2) options to renew and extend the term for ten
(10) years each.

 

  4. This Memorandum shall inure to the benefit of and be binding upon Landlord
and Tenant and their respective successors and permitted assigns; provided,
however, that this Memorandum is solely for public notice and recording purposes
and shall not be construed to alter, modify, limit, expand, diminish or
supplement any of the terms or provisions of the Lease or any of the rights
granted to or covenants made by Landlord or Tenant under the Lease. In the event
of any conflict between the terms and provisions of this Memorandum and the
terms and provisions of the Lease, the terms and provisions of the Lease shall
prevail.

[Remainder of page intentionally left blank. Signature page(s) on the following
pages.]

 

G-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Memorandum of
Sublease as of             , 2008.

 

Signed, Sealed and delivered in the Presence of:     LANDLORD:     FIRST
INDUSTRIAL, L.P., a Delaware limited liability company       By: First
Industrial Realty Trust, Inc., a Maryland corporation, its sole general partner
Unofficial Witness         By:          Name:          Title:           By:     
Notary Public     Name:          Title:     My Commission Expires:              
(CORPORATE SEAL) Notary Seal:       Signed, Sealed and delivered in the Presence
of:               Unofficial Witness               Notary Public       My
Commission Expires:               Notary Seal:      

 

G-2



--------------------------------------------------------------------------------

Signed, Sealed and delivered in the Presence of:     TENANT:     ADESA ATLANTA,
LLC, a New Jersey limited liability company       By:      Unofficial Witness  
    James P. Hallett, a manager       By:      Notary Public       Paul J. Lips,
a manager       My Commission Expires:               (CORPORATE SEAL) Notary
Seal:       Signed, Sealed and delivered in the Presence of:              
Unofficial Witness               Notary Public       My Commission Expires:    
          Notary Seal:      

 

G-3



--------------------------------------------------------------------------------

EXHIBIT H

SCHEDULE OF REQUIRED INSURANCE

Exhibit H - Schedule of Applicable Insurance Coverages

As of August 2008

 

Policy

 

Insurance Carrier

 

Current Policy
Term

 

Coverage

  Deductible
(All USD)

Workers’ Comp (AOS) - incl. Em. Liab

 

Liberty Mutual

 

1/1/08-09

 

Statutory Limits;

  $ 500,000

Garage Liability (Includes Garage Liability, GKLL, General Liability, Auto
Physical Damage, Auto Liability)

       

Garage - US All States

  Liberty Mutual   1/1/08-09   $1M - GKLL; $2M AGG - AL/GL   $ 500,000

Excess Liability

       

legal liability, tail coverage

  Zurich - Lead   1/1/08-1/1/09   $25M   $ 1,000,000

Underground Storage Tanks

  Zurich   8/13/08-8/13/09   $1M PER / $2M AGGREGATE   $ 10,000

ALL - Risk Property

  LEXINGTON   3/1/08 - 3/1/09   $100M   $ 100,000

Includes:

       

All Risk Policy with sublimits for accounts receivable automatic coverage, newly
acquired, civil & military authority, decontamination expense, Earth Movement,
E&O, Fine Arts Leasehold interest, service interruption, transit, valuable
papers (See Policy Summary)

       

Flood - Non High Hazard

  LEXINGTON   3/1/08 - 3/1/09   $50M   $ 100k

Flood - High Hazard

  LEXINGTON   3/1/08 - 3/1/09   $2.5M   $ 1M

Property - CA Earthquake

  LEXINGTON   3/1/08 - 3/1/09   $5M    
 
 
 
  5% of
TIV/BI
subject to
$100k
minimum

Includes:

  Axis   3/1/08 - 3/1/09   $15M   $ —  

Excess Earthquake coverage to CA locations

       

Environmental

  ADESA - Zurich   9/20/04 - 9/20/09   $5M PER / $10M AGGREGATE   $ 250,000  
IAAI - IRG   5/26/2005 - /2010     $ 250,000



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF QUIT CLAIM DEED

 

This instrument prepared by:

Jill J. Littlejohn

Barack Ferrazzano Kirscbaum & Perlman LLP

200 West Madison, Suite 3900

Chicago, IL 60606

 

After recording return to:

Jill J. Littlejohn

Barack Ferrazzano Kirscbaum & Perlman LLP

200 West Madison, Suite 3900

Chicago, IL 60606

Property appraisers parcel identification

 

QUITCLAIM DEED

This quitclaim deed, made the          day of                     , 2008, by
ADESA ATLANTA, LLC, a New Jersey limited liability company, whose post office
address is 13085 Hamilton Crossing Blvd., Suite 500, Carmel, Indiana 46032,
hereinafter called the Grantor, to FIRST INDUSTRIAL, L.P., a Delaware limited
partnership, whose post office address is 311 South Wacker Drive, Suite 4000,
Chicago, Illinois 60606, hereinafter called the Grantee.

The Grantor, for and in consideration of the sum of Ten and no/100 Dollars
($10.00) and other valuable considerations, receipt which of is hereby
acknowledged, hereby grants and conveys unto the Grantee without warranty, all
of the Grantor’s right, title and interest, if any, in that certain land,
situated in Fulton County, State of Georgia, viz:

See Exhibit A attached hereto and incorporated herein by reference.

Together with all buildings and other improvements situated thereon or attached
thereto and all tenements, hereditaments, improvements, appurtenances, rights,
easements, licenses, benefits and rights-of-way appurtenant thereto.

This deed is executed and delivered by the Grantor on a quitclaim basis and with
no warranty of any kind or nature.

[SIGNATURE PAGE TO FOLLOW]



--------------------------------------------------------------------------------

In witness whereof, the said Grantor has signed and sealed these presents the
day and year first above written.

 

GRANTOR: ADESA ATLANTA, LLC, a New Jersey limited liability company By:       
Paul J. Lips, a manager Post Office Address: 13085 Hamilton Crossing Blvd.,
Suite 500 Carmel, Indiana 46032

 

STATE OF                                             )         ) SS      
COUNTY OF                                        )      

The foregoing instrument was acknowledged before me this          day of
                    , 2008, by                                         , the
                                         of                                 , on
behalf of the                                 . (He)(She) is personally known to
me.

 

  Notary Public

Name:    

My Commission Expires:    

[Seal]



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF QUIT CLAIM BILL OF SALE

QUITCLAIM

BILL OF SALE

FOR VALUE RECEIVED, ADESA ATLANTA, LLC a New Jersey limited liability company
(“Seller”), hereby quitclaims unto FIRST INDUSTRIAL, L.P., a Delaware limited
partnership (“Purchaser”), all of Seller’s right, title and interest, if any, in
and to all improvements located on that certain real estate legally described on
Exhibit A attached hereto and incorporated herein by reference (the “Land”),
including, but not limited to, those certain buildings constructed on the Land
and any other structures, systems, and utilities and fixtures affixed thereto
(the “Property”). The Property is quitclaimed by Seller to Purchaser on an “AS
IS,” “WHERE IS,” “WITH ALL FAULTS” basis, and without any warranties,
representations or guarantees, either express or implied, of any kind, nature,
or type whatsoever, including, but not limited to, any warranty as to the
fitness for a particular purpose or merchantability of the Property.

IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of
                    . 2008.

 

SELLER: ADESA ATLANTA, LLC, a New Jersey limited liability company By:       
Paul J. Lips, a manager Post Office Address: 13085 Hamilton Crossing Blvd.,
Suite 500 Carmel, Indiana 46032